Exhibit 10.1

 

Execution Version

 

ASSET PURCHASE AGREEMENT

 

among

 

NAVAJO TRANSITIONAL ENERGY COMPANY, LLC,

 

CLOUD PEAK ENERGY INC.,

 

and

 

CERTAIN SUBSIDIARIES OF CLOUD PEAK ENERGY INC.

 

Dated as of August 19, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

I. DEFINITIONS

1

 

 

 

1.1

Certain Definitions

1

 

 

 

1.2

Other Definitional and Interpretive Matters

11

 

 

 

II. PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

13

 

 

 

2.1

Purchase and Sale of Assets

13

 

 

 

2.2

Excluded Assets

15

 

 

 

2.3

Assumption of Liabilities

16

 

 

 

2.4

Excluded Liabilities

17

 

 

 

2.5

Purchased Contracts; Cure Costs

17

 

 

 

2.6

Non-Assignment of Assets

18

 

 

 

2.7

Employees and Employee Benefits

19

 

 

 

2.8

Further Conveyances and Assumptions

19

 

 

 

III. CONSIDERATION

20

 

 

 

3.1

Consideration

20

 

 

 

3.2

Purchase Price Deposit

20

 

 

 

3.3

Payment of Purchase Price

20

 

 

 

IV. CLOSING AND TERMINATION

21

 

 

 

4.1

Closing Date

21

 

 

 

4.2

Deliveries by the Sellers

21

 

 

 

4.3

Deliveries by Purchaser

22

 

 

 

4.4

Termination of Agreement

23

 

 

 

4.5

Procedure Upon Termination

23

 

 

 

4.6

Effect of Termination

24

 

 

 

V. REPRESENTATIONS AND WARRANTIES OF THE SELLERS

24

 

 

 

5.1

Organization and Good Standing

25

 

 

 

5.2

Authorization of Agreement

25

 

 

 

5.3

Governmental Consents

25

 

 

 

5.4

Title to Purchased Assets

25

 

 

 

5.5

Condition of Purchased Assets

26

 

 

 

5.6

Validity of Purchased Contracts

26

 

 

 

5.7

Litigation

26

 

i

--------------------------------------------------------------------------------



 

5.8

Financial Advisors

26

 

 

 

5.9

Environmental Matters

26

 

 

 

5.10

Compliance with Applicable Laws; Licenses and Permits

27

 

 

 

5.11

Employee Benefit Plans

28

 

 

 

5.12

Taxes

28

 

 

 

5.13

No Other Representations or Warranties; Schedules

28

 

 

 

VI. REPRESENTATIONS AND WARRANTIES OF PURCHASER

29

 

 

 

6.1

Organization and Good Standing

29

 

 

 

6.2

Authorization of Agreement

29

 

 

 

6.3

Conflicts; Consents of Third Parties

29

 

 

 

6.4

Litigation

29

 

 

 

6.5

Financial Advisors

30

 

 

 

6.6

Capability

30

 

 

 

6.7

Condition of the Purchased Assets

30

 

 

 

6.8

Exclusivity of Representations and Warranties

30

 

 

 

VII. BANKRUPTCY COURT MATTERS

31

 

 

 

7.1

Bankruptcy Court Filings

31

 

 

 

VIII. COVENANTS

31

 

 

 

8.1

Access to Information

31

 

 

 

8.2

Actions Pending the Closing

32

 

 

 

8.3

Consents

33

 

 

 

8.4

Regulatory Approvals

33

 

 

 

8.5

Further Assurances

34

 

 

 

8.6

Transferred Permit/License and Surety Bond Matters

34

 

 

 

8.7

Publicity

37

 

 

 

8.8

Certain Payments or Instruments Received from Third Parties

37

 

 

 

8.9

Casualty Loss

37

 

 

 

8.10

Confidentiality

38

 

 

 

8.11

Misallocated Assets

38

 

 

 

IX. CONDITIONS TO CLOSING

38

 

 

 

9.1

Conditions Precedent to Obligations of Purchaser

38

 

 

 

9.2

Conditions Precedent to Obligations of the Sellers

39

 

 

 

9.3

Conditions Precedent to Obligations of Purchaser and the Sellers

40

 

 

 

9.4

Frustration of Closing Conditions

40

 

ii

--------------------------------------------------------------------------------



 

X. TAXES

 

40

 

 

 

10.1

Transfer Taxes

40

 

 

 

10.2

Purchase Price Allocation

40

 

 

 

10.3

Cooperation and Audits

41

 

 

 

10.4

Allocation of Non-Income Taxes

41

 

 

 

XI. MISCELLANEOUS

42

 

 

 

11.1

No Survival of Representations and Warranties

42

 

 

 

11.2

Expenses

42

 

 

 

11.3

Injunctive Relief

42

 

 

 

11.4

Submission to Jurisdiction; Consent to Service of Process

43

 

 

 

11.5

Waiver of Right to Trial by Jury

43

 

 

 

11.6

Entire Agreement; Amendments and Waivers

43

 

 

 

11.7

Governing Law

44

 

 

 

11.8

Waiver of Sovereign Immunity

44

 

 

 

11.9

Notices

45

 

 

 

11.10

Severability

46

 

 

 

11.11

Assignment

46

 

 

 

11.12

Non-Recourse

47

 

 

 

11.13

Counterparts

47

 

 

 

11.14

Time of Essence

47

 

 

 

11.15

Construction

48

 

EXHIBITS

 

 

 

Exhibit A

Contracts Assignment and Assumption Agreements

Exhibit B

General Assignments and Bills of Sales

Exhibit C

Lease Assignment and Assumption Agreements

Exhibit D

Bidding Procedures

Exhibit E

Senior Secured Note Term Sheet

Exhibit F

Royalty Interest Term Sheet

 

 

DISCLOSURE SCHEDULES

 

 

Schedule A

Map of Mining Complexes and Development Projects

Schedule A-1

Antelope Mine

Schedule A-2

Cordero Rojo Mine

Schedule A-3

Spring Creek Mine

Schedule A-4

Arrowhead Property

 

iii

--------------------------------------------------------------------------------



 

Schedule A-5

Big Metal Project

Schedule A-6

Youngs Creek Project

Schedule A-7

Sequatchie Valley Coal Reclamation Project

Schedule 1.1(a)

Additional Sellers

Schedule 1.1(b)

Assumed Cure Costs

Schedule 1.1(c)

The Sellers’ Knowledge Persons

Schedule 1.1(d)

Leases

Schedule 1.1(e)

Owned Real Property

Schedule 1.1(f)

Assumed Non-Income Taxes

Schedule 2.1(b)(iii)

Equipment and Fixed Assets

Schedule 2.1(b)(iv)

Inventory

Schedule 2.1(b)(v)

Purchased Contracts

Schedule 2.1(b)(vi)

Transferred Permits/Licenses

Schedule 2.2(n)

Excluded Assets

Schedule 2.3

Assumed Liabilities

Schedule 2.5(a)

365 Contracts

Schedule 2.7(a)

Offered Employees

Schedule 5.10

Permits

Schedule 6.4

The Purchaser’s Knowledge Persons

 

iv

--------------------------------------------------------------------------------



 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of August 19, 2019
(the “Execution Date”), by and among Navajo Transitional Energy Company, LLC, a
Navajo Nation limited liability company (“Purchaser”), Cloud Peak Energy Inc., a
Delaware corporation (the “Company”), and the Additional Sellers (as defined
below) (together with the Company, the “Sellers” and each entity individually a
“Seller”).

 

RECITALS:

 

A.                                    The Sellers directly and indirectly
(a) mine, process, market, sell and deliver coal from certain mining complexes
located in the states of Montana and Wyoming, (b) engage in certain exploration
and development projects in the states of Montana and Wyoming, and (c) engage in
certain reclamation projects in the state of Tennessee (the “Business”),
including as set forth on the maps attached hereto as Schedule A.

 

B.                                    The Sellers desire to sell to Purchaser
all of the Purchased Assets and to assign to Purchaser the Assumed Liabilities,
and Purchaser desires to purchase from the Sellers all of the Purchased Assets
and to assume from the Sellers the Assumed Liabilities, in each case upon the
terms and conditions set forth in this Agreement (such purchase, sale,
assignment and assumption collectively, the “Sale”).

 

C.                                    The Parties intend to consummate the Sale
through and as part of cases filed under title 11 of the United States Code, 11
U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court” and such cases, the
“Chapter 11 Cases”) on May 10, 2019 (the “Petition Date”).

 

D.                                    Subject to the terms and conditions set
forth herein, Purchaser has agreed to purchase, and the Sellers have agreed to
sell, the Purchased Assets in accordance with sections 363 and 365 of the
Bankruptcy Code.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

I. DEFINITIONS

 

1.1                               Certain Definitions. For purposes of this
Agreement, each of the following terms, when used herein with initial capital
letters, has the meaning specified in this Section 1.1 or in the other Sections
of this Agreement identified in Section 1.2:

 

“365 Contracts” means all of the Sellers’ executory Contracts included in the
Purchased Assets.

 

“Additional Sellers” means those Persons identified on Schedule 1.1(a).

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person, and the term “control”

 

1

--------------------------------------------------------------------------------



 

(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the Preamble, and includes any
Schedules and Exhibits attached hereto.

 

“Allocation” has the meaning set forth in Section 10.2.

 

“Antitrust Division” has the meaning set forth in Section 8.4(a).

 

“Antitrust Laws” has the meaning set forth in Section 8.4(b).

 

“Antitrust Order” has the meaning set forth in Section 8.4(b).

 

“Applicant Violator System” has the meaning set forth in Section 5.10.

 

“Assumed Cure Costs” means, with respect to any Purchased Contract, the Cure
Costs as set forth in Schedule 1.1(b) (subject to any increase that is not in
excess of 10% of the aggregate amount of such Cure Costs as set forth on such
Schedule for all Purchased Contracts), if any, for such Purchased Contract.

 

“Assumed Liabilities” has the meaning set forth in Section 2.3.

 

“Assumed Non-Income Taxes” means accrued and unpaid Non-Income Taxes and other
items described in Schedule 1.1(f).

 

“Bankruptcy Code” has the meaning set forth in Recital C.

 

“Bankruptcy Court” has the meaning set forth in Recital C.

 

“Bidding Procedures” means bid procedures in substantially the form attached
hereto as Exhibit D, as the same may be modified and then approved by the
Bankruptcy Court pursuant to the Bidding Procedures Order.

 

“Bidding Procedures Order” means an Order of the Bankruptcy Court approving,
among other things, the Bidding Procedures for conducting an auction, if any,
for the sale of assets, including the Purchased Assets, and the assumption of
liabilities, including the Assumed Liabilities, and the assumption and
assignment of contracts, including the Purchased Contracts.

 

“Business” has the meaning set forth in Recital A.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which commercial banks in New York, New York are authorized or required by Law
to close.

 

“Casualty Event” has the meaning set forth in Section 8.9.

 

“Casualty Notice” has the meaning set forth in Section 8.9.

 

2

--------------------------------------------------------------------------------



 

“Chapter 11 Cases” has the meaning set forth in Recital C.

 

“Closing” has the meaning set forth in Section 4.1.

 

“Closing Date” has the meaning set forth in Section 4.1.

 

“Code” means the Internal Revenue Code of 1986.

 

“Company” has the meaning set forth in the Preamble.

 

“Confidentiality Agreement” has the meaning set forth in Section 8.10.

 

“Contract” means any contract, agreement, commitment, understanding,
arrangement, promise or undertaking (including any indenture, note, bond or
other evidence of indebtedness, lease, instrument, license, lease, purchase
order or other legally binding agreement).

 

“Contracts Assignment and Assumption Agreements” means the Contracts Assignment
and Assumption Agreements for the assumed Contracts mutually acceptable to
Purchaser and the Company, in substantially the form attached hereto as
Exhibit A.

 

“Cure Costs” means monetary amounts that must be paid and obligations that
otherwise must be satisfied under sections 365(b)(1)(A) and (B) of the
Bankruptcy Code in connection with the assumption and/or assignment of any
Purchased Contract, as agreed upon by the Parties or determined by the
Bankruptcy Court pursuant to the procedures in the Bidding Procedures Order.

 

“Deposit Amount” has the meaning set forth in Section 3.2.

 

“Designated Purchaser” has the meaning set forth in Section 11.11.

 

“Documents” means all books; records; reports; files; personnel records;
invoices; financial and management records; inventory records; product
specifications; marketing, advertising and promotional materials; archives;
photographs; work papers; title policies; operating manuals; plans of operation;
training manuals and records; maintenance manuals and records; quality control
manuals and records; records and data relating to permits and regulatory
filings; drill logs; mine plans; and Reclamation plans, in each case, that
primarily relate to any Purchased Asset, including all data and other
information stored in any format or media, including on hard drives, hard copy
or other media.

 

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, streams, ponds, drainage basins and wetlands),
ground waters, drinking water supply, stream sediments, ambient air, plant and
animal life, and any other environmental medium.

 

“Environmental Law” means any Law relating to (a) the pollution, protection or
restoration of the Environment, (b) any spill, emission, release or disposal
into the Environment of, or human exposure to, any pollutant, contaminant or
chemical or any toxic, radioactive, flammable, ignitable, infectious, corrosive,
reactive, carcinogenic or otherwise hazardous substance, waste or material,
(c) the protection of human health and safety, or (c) acid mine drainage,
including the Comprehensive Environmental Response, Compensation, and Liability

 

3

--------------------------------------------------------------------------------



 

Act, 42 U.S.C. §§ 9601, et seq; Resource Conservation and Recovery Act, 42
U.S.C. §§ 6901, et seq.; the Clean Air Act, 42 U.S.C. §§ 7401, et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. §§ 1251, et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§ 2601, et seq.; the Emergency Planning and
Community Right to Know Act, 42 U.S.C. §§ 11001, et seq.; the Safe Drinking
Water Act, 42 U.S.C. §§ 300f, et seq.; the Oil Pollution Act of 1990, 33 U.S.C.
§§ 2701 et seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651, et
seq., any Mining and Mining Safety Law, and any applicable tribal, state or
local law counterparts.

 

“Equipment and Fixed Assets” has the meaning set forth in Section 2.1(b)(iii).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations promulgated thereunder.

 

“Excluded Assets” has the meaning set forth in Section 2.2.

 

“Excluded Liabilities” has the meaning set forth in Section 2.4.

 

“Execution Date” has the meaning set forth in the Preamble.

 

“Fraud” means a knowing and intentional misrepresentation of a material fact or
concealment of a material fact by a Party with respect to any representation or
warranty by a Party in Article V or Article VI, or in any certificate delivered
pursuant to this Agreement (but not, for the avoidance of doubt, in respect of
any other actual or alleged representation or warranty made orally or in
writing), which is made or concealed with the intent of inducing another Party
to enter into this Agreement and upon which such other Party has reasonably
relied (and does not include any fraud claim based on constructive knowledge,
negligent misrepresentation or a similar theory).

 

“FTC” has the meaning set forth in Section 8.4(a).

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.

 

“General Assignments and Bills of Sales” means the General Assignments and Bills
of Sales for the Purchased Assets mutually acceptable to Purchaser and the
Company, in substantially the form attached hereto as Exhibit B.

 

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, or any agency, authority, department,
commission, board, bureau, official or instrumentality of such body, or any
self-regulated organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of Law), whether
foreign, federal, tribal, state, or local, or any agency, instrumentality or
authority thereof, or any court or arbitrator thereof (public or private) of
competent jurisdiction.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15
U.S.C. § 18a).

 

4

--------------------------------------------------------------------------------



 

“Income Taxes” means (a) all Taxes based upon, measured by, or calculated with
respect to gross or net income, gross or net receipts or profits (including
franchise Taxes and any capital gains, alternative minimum, and net worth Taxes,
but excluding ad valorem, property, excise, severance, production, sales, use,
real or personal property transfer or other similar Taxes), (b) Taxes based
upon, measured by, or calculated with respect to multiple bases (including
corporate franchise, doing business or occupation Taxes) if one or more of the
bases upon which such Tax may be based, measured by, or calculated with respect
to is included in clause (a) above, or (c) withholding Taxes measured with
reference to or as a substitute for any Tax included in clauses (a) or
(b) above.

 

“Indemnified Guarantees” has the meaning set forth in Section 8.6(b).

 

“Intellectual Property Right” means any trademark, service mark, trade name,
slogan, domain name, social media identifiers, logo, trade dress and other
identifier of source; mask work; invention; patent; trade secret or other right
in any proprietary business information (including data bases and data
collections, pricing and cost information, business and marketing plans and
forecasts, and customer and supplier lists); copyright; right of publicity;
know-how (including drawings, plans, blueprints, diagrams, flow charts,
engineering drawings and plans, design specifications, manufacturing and
production processes and techniques, user documentation, operating records,
safety records and data, and research and development information); or any other
intellectual property or similar proprietary industrial right of any kind or
nature anywhere in the world (including computer systems and any rights in
software); and including with respect to any or all of the foregoing (a) any
issuances, registrations or applications for registration, (b) all associated
goodwill, and (c) all rights to sue or recover and retain damages and costs and
attorneys’ fees for past, present and future infringement or misappropriation.

 

“Interest Rate” means a rate per annum equal to the one (1)-month LIBOR (as
published by the ICE Benchmark Administration, or, if not published thereby, in
another authoritative source selected by Seller and Purchaser), on the date that
the applicable payment was required to be paid (or if no quotation for the one
(1)-month LIBOR is available for such date, on the next preceding date for which
such quotation is available) plus 500 basis points.

 

“Interim Period” has the meaning set forth in Section 8.6(d).

 

“IRS” means the Internal Revenue Service.

 

“Knowledge of the Sellers” or “the Sellers’ Knowledge” means the knowledge of
those officers of the Sellers identified on Schedule 1.1(c) that is obtained or
reasonably should be obtained in the normal exercise of the duties of such
officers.

 

“Law” means any federal, tribal, state, local or foreign law, statute, code,
ordinance, rule, regulation, order, judgment, writ, stipulation, award,
injunction or decree or common law requirement.

 

“Lease Assignment and Assumption Agreements” means the Lease Assignment and
Assumption Agreements for the assumed Leases and Purchased Leased Real Property
mutually acceptable to Purchaser and the Company, in substantially the form
attached hereto as Exhibit C.

 

5

--------------------------------------------------------------------------------



 

“Leased Real Property” means all real property and other related rights leased
or subleased by any Seller pursuant to a Lease.

 

“Leases” means the real property leases and subleases related to the conduct of
the Business (other than any real property lease or sublease that is an Excluded
Asset), including those listed on Schedule 1.1(d), together with the rights to
any and all underground, surface and subsurface coal reserves, natural gas
reserves, mineral rights, mining rights, surface rights, rights of way,
easements, fixtures and improvements set forth in such leases and subleases.

 

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private) or claims or any proceedings.

 

“Liability” means any debt, Lien, loss, liability, claim (including “claim” as
defined in the Bankruptcy Code), commitment, demand, responsibility, suit, cause
of action, judgment, award, settlement, undertaking, damage, expense, interest,
fee, fine, penalty, cost, royalty, deficiency or obligation (including those
arising out of any action, such as any settlement or compromise thereof or
judgment or award therein), of any nature, whether known or unknown, disclosed
or undisclosed, express or implied, primary or secondary, direct or indirect,
matured or unmatured, determined or indeterminable, disputed or undisputed,
secured or unsecured, joint, several or joint and several, fixed, absolute,
contingent, accrued or unaccrued, liquidated or unliquidated, and whether due or
to become due, and whether in contract, tort or otherwise, and whether or not
required to be accrued on the financial statements of any entity or individual.

 

“Licenses” means the licenses, qualifications, franchises, certificates,
consents, authorizations, approvals, Orders, and concessions primarily used or
held for use by the Sellers in connection with the operation of the Business,
and all pending applications for additional licenses, renewals of existing
licenses, or amendments to existing licenses which have been submitted to any
Governmental Body by or on behalf of any Seller necessary for the operation of
the Business.

 

“Lien” as applied to any Person means any lien, encumbrance, pledge, mortgage,
deed of trust, security interest, claim, charge, royalty, lease, sublease,
charge, option, right of first offer or first refusal, right of use or
possession, restriction, easement, servitude, restrictive covenant, encroachment
or any other similar encumbrance or restriction in respect of an asset of such
Person, whether imposed by Law, Contract or otherwise.

 

“Mining” means the exploration, extraction, processing, storage and
transportation of coal and non-coal minerals and the Reclamation of lands used
for such activities.

 

“Mining and Mining Safety Law” means all Laws relating to Mining and Mining
safety, including (a) SMCRA (including its implementing regulations and any
state analogs); (b) MSHA (including its implementing regulations and any state
analogs); (c) acid and toxic mine drainage requirements; and (d) regulations
relating to Mining operations and activities, including Reclamation.

 

“MSHA” means the Federal Mine Safety and Health Act of 1977, 30 U.S.C. §§ 801
et. seq.

 

“Necessary Consent” has the meaning set forth in Section 2.6(a).

 

6

--------------------------------------------------------------------------------



 

“Non-Income Taxes” means (i) any Taxes other than Income Taxes, including ad
valorem, use, property, excise, sales, severance, production, gross proceeds,
conservation, use or other similar Taxes and (ii) royalties, in each case, based
upon the acquisition, operation or ownership of the Purchased Assets, including
the extraction of minerals, but excluding, for the avoidance of doubt, Transfer
Taxes.

 

“Note” has the meaning set forth in Section 3.1(b).

 

“Offered Employees” has the meaning set forth in Section 2.7(a).

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of, or entered, issued, made or rendered by, a Governmental
Body.

 

“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the Business.

 

“Outside Date” has the meaning set forth in Section 4.4(a).

 

“Owned Real Property” means all real property owned by any Seller related to the
conduct of the Business (other than any such real property that is an Excluded
Asset), including such real property that is listed on Schedule 1.1(e), together
with all of such Seller’s right, title and interest in and to the following, as
it relates to the real property so listed and as used or held for use primarily
in the operation of the Business: (a) all buildings, structures and improvements
located on such real property owned by such Seller, (b) all improvements,
fixtures, mine infrastructure, preparation plant structures and improvements,
loading and unloading structures and improvements, rail sidings, or apparatus
affixed to such real property owned by such Seller, (c) all rights of way or
easements, if any, in or upon or appurtenant to such real property owned by such
Seller and all other rights and appurtenances belonging or in any way pertaining
to such real property owned by such Seller (including the right, title and
interest of such Seller or an Affiliate in and to any coal reserves, mineral
rights, underground and surface coal and mining rights, royalty rights, support
rights and waivers, subsidence rights or water rights (including water shares)
relating or appurtenant to such real property owned by such Seller), (d) wells
and related equipment, and (e) all strips and gores and any land lying in the
bed of any public road, highway or other access way, open or proposed, adjoining
such real property owned by such Seller.

 

“Party” or “Parties” means Purchaser and each Seller, as the case may be.

 

“Permits” means the mining permits, drilling permits and other permits held by
the Sellers that, in each case and in the reasonable determination of Purchaser,
primarily relate to Mining and the operation of the Business and Purchased
Assets, and all pending applications for additional permits, renewals of
existing permits or amendments to existing permits which have been submitted to
any Governmental Body by any Seller necessary for Mining and the operation of
the Business and the Purchased Assets.

 

“Permitted Exceptions” means (a) all defects, exceptions, restrictions,
easements, rights of way and encumbrances, disclosed in policies of title
insurance that have been made available to Purchaser, statutory Liens for Taxes
not yet due and payable or, if delinquent, that are being contested in good
faith by appropriate proceedings, (b) zoning, entitlement and other land use and

 

7

--------------------------------------------------------------------------------



 

environmental regulations by any Governmental Body provided that such
regulations have not been violated, (c) (A) title of a lessor under a capital or
operating lease if such lease is a Purchased Contract and if appropriate filings
in respect of such title have been made in appropriate jurisdictions,
(B) mechanics’, carriers’, workers’, repairers’, warehousemen’s and similar
Liens arising or incurred in the Ordinary Course of Business (not to exceed
$250,000 in the aggregate), and (C) title of a lessor under a capital or
operating lease if such lease is a Purchased Contract, (d) easements, covenants,
conditions, restrictions and other similar encumbrances, of public record on
real property that do not materially detract from the value of the affected
Purchased Real Property and do not materially interfere with the present or
intended use of such Purchased Real Property, (e) the leasehold estate or any
sublease, license or rights of occupancy in any Owned Real Property where a
Seller is lessor, that do not materially detract from the value of the affected
Purchased Real Property and do not materially interfere with the present or
intended use of such Purchased Real Property, (f) any other imperfections in
title, charges, easements, restrictions, licenses and encumbrances that
individually or in the aggregate do not materially affect the use or
transferability of the affected asset or property, (g) local, county, state and
federal Laws, ordinances or regulations, local building and fire codes, and
zoning, conservation or other land use regulations, now or hereafter in effect
relating to any Purchased Real Property, and (h) Liens that will be released by
the Sale Order.

 

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

 

“Petition Date” has the meaning set forth in Recital C.

 

“Plan” means a chapter 11 plan filed by the Sellers in the Chapter 11 Cases, as
it may be altered, amended, modified, or supplemented from time to time,
including all exhibits, supplements, appendices, and schedules thereto.

 

“Pre-Paid Expenses” means any of the Sellers’ rights with respect to all
deposits (including customer deposits and security deposits (whether maintained
in escrow or otherwise) for rent, electricity, telephone or otherwise),
advances, pre-paid expenses, prepayments, rights under warranties or guarantees,
vendor rebates and other refunds of every kind and nature (whether or not known
or unknown or contingent or non-contingent), to the extent primarily related to
the Business, except that professional fee retainers, Taxes and, in each case,
pre-paid deposits related thereto shall not be included in the definition of
“Pre-Paid Expenses.”

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Purchased Assets” has the meaning set forth in Section 2.1(b).

 

“Purchased Contracts” has the meaning set forth in Section 2.1(b)(v).

 

“Purchased Inventory” has the meaning set forth in Section 2.1(b)(iv).

 

“Purchased Leased Real Property” has the meaning set forth in
Section 2.1(b)(ii).

 

“Purchased Pre-Paid Expenses” has the meaning set forth in Section 2.1(b)(xiv).

 

8

--------------------------------------------------------------------------------



 

“Purchased Real Property” means the Owned Real Property and the Leased Real
Property.

 

“Purchaser” has the meaning set forth in the Preamble.

 

“Purchaser Material Adverse Effect” means any event, change, effect, condition,
state of facts or occurrence (regardless of whether such event, change, effect,
condition, state of facts or occurrence constitutes a breach of any
representation, warranty or covenant of Purchaser hereunder) which has had or
would reasonably be expected to have, individually or when considered together
with any other event, change, effect, condition, state of facts or occurrence, a
material and adverse effect on the ability of Purchaser to consummate the
Transactions or perform its obligations under this Agreement.

 

“Reclamation” means restoring land effected by Mining to a natural state,
including, as applicable, revegetation, recontouring, or abatement.

 

“Representative” means, with respect to any Person, any and all directors,
officers, partners, managers, employees, consultants, financial advisors,
counsel, accountants and other agents.

 

“Required Bonding” means the applicable reclamation bonds, letters of credit or
other sources of collateral or financial assurance required for each Transferred
Permit/License sufficient to replace all Sellers Bonds.

 

“Royalty Interest” has the meaning set forth in Section 3.1(c).

 

“Sale” has the meaning set forth in Recital B.

 

“Sale Order” means an Order in form and substance reasonably satisfactory to
Purchaser and the Sellers entered by the Bankruptcy Court or other court of
competent jurisdiction (a) that is not subject to a stay pending appeal, and
(b) that provides, at least, the following: (i) the Purchased Assets will be
transferred to Purchaser free and clear of all Liens and all Liabilities of any
kind or nature whatsoever, whether at law or in equity, including free and clear
of any rights or claims based on theories of transferee or successor liability
under any applicable Law, whether arising before or after the commencement of
the Chapter 11 Cases, save and excepting only those Liabilities expressly
assumed by Purchaser in writing under this Agreement and Transferred Exceptions,
(ii) containing findings of fact and conclusions of law that Purchaser has acted
in “good faith” within the meaning of and is entitled to the protections of
section 363(m) of the Bankruptcy Code, and that this Agreement was negotiated,
proposed and entered into by the Parties without collusion, in good faith and
from arm’s length bargaining positions, and (iii) this Agreement and the
Transactions may, subject to the terms set forth herein, be specifically
enforced against and binding upon, and not subject to rejection or avoidance by
any Seller or their respective estates or any chapter 7 or chapter 11 trustee of
the Sellers or any other Representative of their respective estates.

 

“SEC” means the Securities and Exchange Commission.

 

“Seller” has the meaning set forth in the Preamble.

 

9

--------------------------------------------------------------------------------



 

“Seller Bonds” has the meaning set forth in Section 8.6(b).

 

“Seller Material Adverse Effect” means any event, change, effect, condition,
state of facts or occurrence which has had or would reasonably be expected to
have, individually or when considered together with any other events, changes,
effects, conditions, states of facts or occurrences, a material adverse effect
on (x) the Purchased Assets, considered as a whole, or (y) the Sellers’
(A) performance of their obligations under this Agreement and each other
agreement, document or instrument contemplated hereby to which a Seller is a
party or (B) ability to consummate the transactions contemplated hereby or
thereby, in each case, other than, any event, change, effect, condition, state
of facts or occurrence resulting from (a) any change in the United States or
foreign economies or financial markets in general, (b) any change that generally
affects the mining, processing, marketing, sale or use of coal as a fuel source
for the generation of electricity, (c) any change arising in connection with
acts of God (including earthquakes, storms, severe weather, fires, floods and
natural catastrophes), hostilities, acts of war, sabotage or terrorism or
military actions or any escalation or material worsening of any such
hostilities, acts of war, sabotage or terrorism or military actions (in each
case including cyberterrorism), (d) any change in applicable Laws or accounting
rules, (e) any change or effect arising in connection with the shutdown or other
cessation of operations of any Governmental Body, (f) any actions taken or
proposed to be taken by Purchaser or any of its Affiliates, other than those
expressly permitted in accordance with the terms of this Agreement, (g) any
action taken by Seller or any Affiliate of Seller with Purchaser’s written
consent or that are otherwise prescribed or expressly permitted hereunder,
(h) any effect resulting from the public announcement of this Agreement or the
Chapter 11 Cases, (i) any labor organizing efforts, strikes, or other
employee-related disruption of operations in the Business, (j) the sale or
announcement of plans for a sale by any Seller or any of its Affiliates of
Excluded Assets to a third party, (k) any effect resulting from the commencement
or prosecution of the Chapter 11 Cases or any Seller’s inability to pay certain
obligations as a result of the commencement or prosecution of the Chapter 11
Cases, (l) any failure of the Business or any Seller to meet any projections or
forecasts for any period, (m) general or technological changes in the industries
in which the Sellers compete, and (n) any effect resulting from a breach of this
Agreement by Purchaser; provided, however, that with respect to clauses (a),
(b) and (d), such effects shall not be excluded from the definition of “Seller
Material Adverse Effect” to the extent it has, or would reasonably be expected
to have, a materially disproportionate adverse effect on the Business, taken as
a whole, as compared to other similarly situated businesses.

 

“SMCRA” means the Surface Mining Control and Reclamation Act of 1977, 30 U.S.C.
§§ 1201 et. seq.

 

“Specific Representation” has the meaning set forth in Section 11.15.

 

“Straddle Period” means any Taxable period beginning on or prior to and ending
after the Closing Date.

 

“Subsidiary” means each corporation or other Person in which a Person owns or
controls, directly or indirectly, capital stock or other equity interests
representing more than 50% of the outstanding voting stock or other equity
interests.

 

10

--------------------------------------------------------------------------------



 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes (including
any related or supporting schedule, attachment thereto or amendment thereof).

 

“Taxes” means (a) all (i) Income Taxes; (ii) Non-Income Taxes; (iii) Transfer
Taxes; and (iv) all other taxes, assessments, duties, levies, imposts or other
similar charges in the nature of a tax imposed by a Governmental Body, including
all income, franchise, profits, capital gains, capital stock, gross receipts,
sales, use, transfer, service, occupation, ad valorem, property, excise,
production, severance, windfall profit, premium, stamp, license, payroll,
employment, social security, unemployment, disability, environmental (including
taxes under Code Section 59A), alternative minimum, add-on, value-added,
withholding (including backup withholding) and estimated taxes, and (b) any
interest, fine, penalty or additions to tax imposed by a Governmental Body in
connection with any item described in clauses (a)(i) through (iv) above.

 

“Trade Payables” means (a) trade obligations, (b) accrued accounts payable,
(c) royalties payable (but excluding Assumed Non-Income Taxes to the extent
considered a royalty payable), and (d) accrued operating expenses (in each case,
including accruals therefor).

 

“Transactions” means the transactions contemplated by this Agreement.

 

“Transfer Taxes” has the meaning set forth in Section 10.1.

 

“Transferred Exceptions” means title of a lessor under a capital or operating
lease if such lease is a Purchased Contract.

 

“Transferred Permits/Licenses” has the meaning set forth in Section 2.1(b)(vi).

 

”WARN Act” shall mean the United States Worker Adjustment and Retraining
Notification Act, and similar state Laws.

 

“Willful Breach” means, with respect to any Party, that such Party willfully
takes an action prohibited by this Agreement or refuses to perform or take an
action required by this Agreement, in each case with the knowledge that such
action or refusal to act, as applicable, would cause or result in the breach of
any material pre-Closing covenant or agreement applicable to such Party. In
addition, if all of the conditions in Article IX have been satisfied or waived
(other than those conditions that by their nature are to be satisfied by actions
taken at the Closing) and any Party fails to consummate the Transactions within
five Business Days following the date the Closing should have occurred pursuant
to Section 4.1, then such Party that fails to consummate the Transactions shall
be deemed to be in Willful Breach of this Agreement.

 

1.2                               Other Definitional and Interpretive Matters.

 

(a)                                 Unless otherwise expressly provided, for
purposes of this Agreement, the following rules of interpretation will apply:

 

Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
will be excluded. If the last day for the giving

 

11

--------------------------------------------------------------------------------



 

of any notice or the performance of any act required or permitted under this
Agreement is a day that is not a Business Day, then the time for the giving of
such notice or the performance of such action will be extended to the next
succeeding Business Day.

 

Contracts. Reference to any Contract means such Contract as amended or modified
and in effect from time to time in accordance with its terms.

 

Dollars. Any reference in this Agreement to $ will mean U.S. dollars.

 

Exhibits/Schedules. All Exhibits and Schedules annexed hereto or referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein. Any capitalized terms used in any Schedule or Exhibit but
not otherwise defined therein will be defined as set forth in this Agreement.

 

GAAP. Terms used herein which are defined in GAAP are, unless specifically
defined herein, used herein as defined in GAAP.

 

Gender and Number. Any reference in this Agreement to gender will include all
genders, and words imparting the singular number only will include the plural
and vice versa.

 

Headings. The division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and will not affect or be utilized in construing or interpreting this Agreement.
All references in this Agreement to any Article, Section, Recital, Exhibit or
Schedule are to the corresponding Article, Section, Recital, Exhibit or Schedule
of or to this Agreement unless otherwise specified.

 

Herein. The words such as “herein,” “hereinafter,” “hereof” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

 

Including. The word “including” or any variation thereof means “including,
without limitation” and will not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

 

Law. Reference to any Law means such Law as amended, modified, codified,
replaced or re-enacted, in whole or in part, and in effect from time to time,
including any successor legislation thereto and any rules and regulations
promulgated thereunder, and references to any section or other provision of a
Law means that section or provision of such Law in effect from time to time and
constituting the substantive amendment, modification, codification, replacement
or re-enactment of such section or other provision.

 

Or. The word “or” is not exclusive.

 

Parties. References to any “Party” shall refer to Purchaser and each Seller, and
references to the “Parties” shall refer to Purchaser and the Sellers
collectively; provided, that, if the context requires, references to “Party” and
“Parties” may be interpreted to refer to Purchaser, on the one hand, and the
Sellers collectively, on the other hand.

 

12

--------------------------------------------------------------------------------



 

To the Extent. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other item extends, and such phrase shall not mean
simply “if”.

 

(b)                                 The Parties have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
jointly drafted by the Parties and no presumption or burden of proof will arise
favoring or disfavoring any Party by virtue of the authorship of any provision
of this Agreement.

 

II. PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 

2.1                               Purchase and Sale of Assets.

 

(a)                                 Subject to the entry of the Sale Order, on
the terms and subject to the conditions set forth in this Agreement and the Sale
Order, at the Closing, Purchaser will purchase, acquire and accept from the
applicable Seller, and each applicable Seller will sell, transfer, assign,
convey and deliver to Purchaser, all of such Seller’s right, title and interest
in, to and under the Purchased Assets, free and clear of all Liens (other than
Permitted Exceptions and Assumed Liabilities).

 

(b)                                 The term “Purchased Assets” means all
properties, assets and rights of any Seller, in each case used or held for use
in the conduct of the Business except for Excluded Assets, including, but not
limited to, the following:

 

(i)                                     all Owned Real Property;

 

(ii)                                  the Leases and the Leased Real Property
(and any agreements and rights related thereto or under the applicable Lease to
the extent that such agreement or Lease is a Purchased Contract) (collectively,
the “Purchased Leased Real Property”);

 

(iii)                               all equipment, fixed assets and tangible
assets (including all vehicles, mobile mining equipment, supplies and spare
parts, consumables, maintenance equipment, forklifts and other warehouse
equipment, samples (including drill core samples), fixtures, leasehold
improvements, loading and unloading machinery and equipment, crushing equipment,
conveyors and other machinery and equipment, furniture, furnishings, office
equipment, computers, information technology equipment and cabling, telephone
numbers, and laboratory and testing equipment), whether situated on the
Purchased Real Property or elsewhere, and all of the Sellers’ rights under
warranties, indemnities, licenses and all similar rights against third parties
with respect to the equipment, fixed assets and tangible assets referenced in
this clause (iii) (to the extent such rights are assignable at no cost, expense
or penalty to the Sellers or their Affiliates, or at Purchaser’s election if
Purchaser agrees to pay for such cost, expense or penalty) (collectively, the
“Equipment and Fixed Assets”), including the Equipment and Fixed Assets listed
on Schedule 2.1(b)(iii);

 

(iv)                              all coal inventory located on (or, to the
extent in the possession of the Sellers at the Closing, mined or extracted from)
the Purchased Real Property or all coal in transit to the extent title or
ownership has not been transferred to the applicable customer,

 

13

--------------------------------------------------------------------------------



 

together with all parts and supplies (collectively, the “Purchased Inventory”),
including the Purchased Inventory listed on Schedule 2.1(b)(iv), which Schedule
may be updated at any time prior to the date that is two (2) Business Days prior
to the Closing;

 

(v)                                 the Contracts, including those listed on
Schedule 2.1(b)(v), that are unexpired as of the Closing Date (collectively, the
“Purchased Contracts”), in each case as each such Contract may have been amended
or otherwise modified prior to the date of (or as permitted in accordance with
the terms of) this Agreement;

 

(vi)                              the Permits and the Licenses, including, in
each case, set forth on Schedule 2.1(b)(vi), and all other Permits and Licenses
held by any Seller (collectively, the “Transferred Permits/Licenses”);

 

(vii)                           all rights of the Sellers to use haul roads,
utility easements and other rights of way and easements used or held for use
primarily in the operation of the Business;

 

(viii)                        all warranties, guarantees and similar rights
primarily related to the other Purchased Assets, including warranties and
guarantees made by suppliers, manufacturers and contractors under the other
Purchased Assets, and claims against suppliers and other third parties in
connection with the Purchased Contracts (to the extent such rights are
assignable at no cost, expense or penalty to the Sellers or their Affiliates, or
at Purchaser’s election if Purchaser agrees to pay for such cost, expense or
penalty);

 

(ix)                              all goodwill directly associated with the
Purchased Assets;

 

(x)                                 all Documents (other than those described in
Section 2.2(j)); provided that Purchaser shall have the right to access and copy
such Documents described in Section 2.2(j) to the extent (A) such Documents
relate to the Purchased Assets and (B) the access and copying of such Documents
does not violate any privilege or confidentiality restrictions as determined by
Sellers;

 

(xi)                              all rights, claims, causes of action and
credits owned by any Seller to the extent primarily relating to any Purchased
Asset or Assumed Liability, including any such item arising under any guarantee,
warranty, indemnity, right of recovery, right of set-off or similar right in
favor of such Seller in respect of any Purchased Asset or Assumed Liability (to
the extent such rights are assignable at no cost, expense or penalty to the
Sellers or their Affiliates, or at Purchaser’s election if Purchaser agrees to
pay for such cost, expense or penalty);

 

(xii)                           all insurance proceeds or other awards for
damage primarily related to the Purchased Assets (including in respect of a
Casualty Event pursuant to Section 8.9);

 

(xiii)                        all Intellectual Property Rights primarily related
to the Business;

 

(xiv)                       all Pre-Paid Expenses to the extent primarily
related to the other Purchased Assets (the “Purchased Pre-Paid Expenses”); and

 

14

--------------------------------------------------------------------------------



 

(xv)                          any and all claims for refunds of, credits
attributable to, loss carryforwards with respect to, or similar Tax assets,
relating to Assumed Non-Income Taxes.

 

2.2                               Excluded Assets. Nothing herein contained will
be deemed to constitute an agreement to sell, transfer, assign or convey the
Excluded Assets to Purchaser, and the Sellers will retain all right, title and
interest to, in and under the Excluded Assets. The term “Excluded Assets” means
all assets, properties and rights of any Seller not described or included in the
definition of “Purchased Assets”, including:

 

(a)                                 all cash and cash equivalents;

 

(b)                                 all accounts receivable (whether billed or
unbilled), rebates, notes, chattel paper, and negotiable instruments of the
Sellers;

 

(c)                                  all intercompany accounts or notes
receivable that are owing from any Seller or any of their Affiliates;

 

(d)                                 all cash collateral, cash proceeds from
letters of credit, and other collateral posted by or on behalf of the Sellers
with respect to Mining financial assurances related to the Transferred
Permits/Licenses;

 

(e)                                  all Contracts in any way related to
providing financing to the Sellers or the Business on or prior to the Closing
Date (including swaps, derivatives and other hedging transactions, but excluding
capital leases except to the extent included on Schedule 2.2(n)), together with
any Documents in any way related to any such financing;

 

(f)                                   subject to Section 2.1(b)(xii), all
insurance policies of Sellers;

 

(g)                                  all rights, claims, causes of action and
credits to the extent relating to any Excluded Asset or Excluded Liability,
including any such item to the extent arising under any guarantee, warranty,
indemnity, policy or agreement of insurance, or similar right in favor of a
Seller in respect of an Excluded Asset or Excluded Liability;

 

(h)                                 rights of setoff and recoupment and other
defenses to any claim (as defined in the Bankruptcy Code) asserted against any
Seller in the Chapter 11 Cases;

 

(i)                                     any shares of capital stock or other
equity interest of any of the Sellers or any of their Subsidiaries or any
securities convertible into, exchangeable or exercisable for shares of capital
stock or other equity interest of any of the Sellers or any of their
Subsidiaries, but specifically excluding water shares;

 

(j)                                    any Documents primarily relating to the
Chapter 11 Cases, any minute books, stock ledgers, corporate seals and stock
certificates of the Sellers, Tax Returns of the Sellers (and any other Tax
records of the Sellers) but only to the extent such Tax Returns and other Tax
records do not relate to the Purchased Assets, financial statements but only to
the extent such financial statements do not relate to the Purchased Assets,
Documents that cannot be disclosed as a result of confidentiality arrangements
under agreements with third parties but only to the extent

 

15

--------------------------------------------------------------------------------



 

that consent to disclosure has not been obtained, written or electronic copies
of the Documents, and other similar books and records that the Sellers are
required by Law to retain but only to the extent that providing access to such
Documents does not violate a confidentiality or privilege restriction as
determined by the Sellers;

 

(k)                                 all avoidance actions or similar causes of
action arising under sections 544 through 553 of the Bankruptcy Code, including
any proceeds thereof;

 

(l)                                     any and all claims of the Sellers for
refunds of, credits attributable to, loss carryforwards with respect to, or
similar Tax assets relating to (i) Non-Income Taxes, other than Assumed
Non-Income Taxes, that are attributable to any Tax period (or portion thereof)
ending prior to the Closing Date, (ii) Income Taxes, (iii) Taxes attributable to
the Excluded Assets, and (iv) any other Taxes relating to the ownership or
operating of the Purchased Assets that are attributable to any Tax period (or
portion thereof) ending prior to the Closing Date;

 

(m)                             assets of any “employee benefit plan” (within
the meaning of Section 3(3) of ERISA) or other similar benefit plans, whether or
not subject to ERISA, not assumed by Purchaser; and

 

(n)                                 all assets listed on Schedule 2.2(n).

 

2.3                               Assumption of Liabilities. Subject to entry of
the Sale Order or subsequent order with respect to the assumption of
liabilities, on the terms and subject to the conditions set forth in this
Agreement and the Sale Order, at the Closing, pursuant to the Sale Order,
Purchaser will assume, effective as of the Closing, and will timely perform and
discharge in accordance with their respective terms, the following Liabilities
(collectively, the “Assumed Liabilities”):

 

(a)                                 all Liabilities of any kind or character to
the extent resulting from, arising out of or in connection with the use,
operation, possession or ownership of or interest in the Purchased Assets and/or
the Business after the Closing Date;

 

(b)                                 any Assumed Cure Costs that Purchaser is
required to pay pursuant to Section 2.5;

 

(c)                                  all Liabilities of the Sellers under the
Purchased Contracts that arise on or after the Closing Date;

 

(d)                                 all Liabilities under all Laws arising from
the Purchased Assets and the operation of the Business that arise on or after
the Closing Date including those arising out of or relating to (i) the
Transferred Permits/Licenses, (ii) any mine operation or safety compliance
matters related to the condition of the Purchased Assets or the mining areas of
the Business, (iii) the Purchased Assets’ or the Business’s compliance with
Environmental Laws and Mining or Mining Safety Laws, and (iv) any conditions
arising from a spill, emission, release or disposal into the Environment of, or
human exposure to, hazardous materials resulting from the operation of the
Business or Purchased Assets;

 

(e)                                  all Liabilities under all Laws arising out
of or relating to Reclamation Liabilities of the Business or the Purchased
Assets;

 

16

--------------------------------------------------------------------------------



 

(f)                                   all Liabilities for all (i) Transfer
Taxes, (ii) Assumed Non-Income Taxes, and (iii) Non-Income Taxes that are
allocated to Purchaser pursuant to Section 10.4(a);

 

(g)                                  all Trade Payables arising (i) after the
Petition Date that remain unpaid as of the Closing Date, with an aggregate face
value equal to the lesser of (x) all such Trade Payables as of the Closing Date
and (y) $20,000,000 and (ii) after the Closing Date; and

 

(h)                                 all Liabilities to the extent specifically
listed on Schedule 2.3.

 

2.4                               Excluded Liabilities. Notwithstanding anything
to the contrary set forth herein, the Sellers will remain liable with respect
to, and Purchaser will not assume and will be deemed not to have assumed, the
Excluded Liabilities. “Excluded Liabilities” means any and all Liabilities of
the Sellers arising out of, relating to or otherwise in respect of the operation
of the Purchased Assets and the Business before the Closing Date, other than
such Liabilities that specifically are included as Assumed Liabilities,
including (i) all Liabilities of the Sellers arising from the Transactions,
(ii) all Liabilities for (A) Income Taxes and (B) Non-Income Taxes that are
allocated to Seller pursuant to Section 10.4(a), (iii) any obligations under any
employee benefit plans, including retiree healthcare, and (iv) any other
Liability with respect to the Purchased Assets or the Business, to the extent
arising out of or related to events occurring prior to Closing, including any
such Liability or obligation (A) pursuant to any express or implied
representation, warranty, agreement, coal specification undertaking or guarantee
made by any Seller or any Affiliate of such Seller, or alleged to have been made
by Seller or any Affiliate of such Seller, (B) imposed or asserted to be imposed
by operation of applicable Law, (C) arising pursuant to the WARN Act; or
(D) pursuant to any doctrine of product liability, in each case to the extent
arising out of or related to events occurring prior to Closing.

 

2.5                               Purchased Contracts; Cure Costs.

 

(a)                                 Schedule 2.5(a) sets forth a complete list
of all 365 Contracts that Purchaser intends to assume at the Closing, which
includes for each such 365 Contract the Sellers’ reasonable good faith estimate
of the Cure Costs for each such 365 Contract. The Sellers shall promptly update
the schedule of proposed purchased 365 Contracts at any time the Sellers or
their Representatives learns of additional 365 Contracts related to the Company
or, prior to the Sale Hearing (as defined in the Bidding Procedures Order), any
changes to the Cure Costs set forth on Schedule 2.5(a).

 

(b)                                 At any time prior to the Sale Hearing, but
only to the extent consistent with the Bidding Procedures Order and the Bidding
Procedures, Purchaser will have the right (exercisable in Purchaser’s sole
discretion), but not the obligation, to provide written notice to the Sellers of
Purchaser’s election to designate a 365 Contract not designated as a Purchased
Contract as a Purchased Contract, and upon such designation such 365 Contract
will constitute a Purchased Asset and Purchased Contract subject to the terms
hereof and will be conveyed to Purchaser under this Agreement at Closing (and,
if applicable, will cease to constitute an Excluded Asset), so long as such 365
Contract is added to the Purchased Contracts prior to the entry of any Order of
the Bankruptcy Court approving the rejection of such 365 Contract.

 

(c)                                  To the extent that Purchaser makes a valid
designation with respect to any 365 Contracts pursuant to Section 2.5(b), the
applicable Exhibits and Schedules to this Agreement

 

17

--------------------------------------------------------------------------------



 

will be deemed to have automatically been updated (without action of any Party
or Person) to reflect such designation.

 

(d)                                 If Purchaser exercises its rights in
Section 2.5(b) to designate a 365 Contract as a Purchased Contract, then the
Parties acknowledge and agree that there will be no reduction in or increase to
the Purchase Price as a result of such designation or change in designation;
provided, however, that such designation may increase or decrease (as
applicable) the extent of the Assumed Cure Costs.

 

(e)                                  If Purchaser exercises its rights in
Section 2.5(b) to designate a 365 Contract as a Purchased Contract, then
Purchaser agrees that it will promptly take such actions as are reasonably
requested by the Sellers to assist in obtaining a finding of adequate assurance
of future performance as required under the Bankruptcy Code with respect to each
Purchased Contract.

 

(f)                                   At the Closing and pursuant to section 365
of the Bankruptcy Code, the Sellers will assume the Purchased Contracts (to the
extent not previously assumed) and, subject to the terms herein, assign the
Purchased Contracts to Purchaser, and Purchaser, subject to the terms herein,
will take assignment of the Purchased Contracts. All Assumed Cure Costs will be
paid by Purchaser, as and when determined by a final order of the Bankruptcy
Court pursuant to the procedures set forth in the Bidding Procedures Order or
the Sale Order, and not by the Sellers; and the Sellers and their Affiliates
will have no Liability for any Assumed Cure Costs.

 

2.6                               Non-Assignment of Assets.

 

(a)                                 Notwithstanding any other provision of this
Agreement to the contrary, this Agreement will not constitute an agreement to
assign or transfer and will not affect the assignment or transfer of any
Purchased Asset if (i) an attempted assignment or transfer thereof, without the
approval, authorization or consent of, or granting or issuance of any License or
Permit by, any third party thereto (each such action, a “Necessary Consent” or
collectively, the “Necessary Consents”), would constitute a breach, default or
violation thereof or of any Law or Order thereunder in any material respect, and
(ii) the Bankruptcy Court has not entered an Order approving such assignment or
transfer. In such event, such assignment or transfer is subject to such
Necessary Consent being obtained and the Sellers shall use their respective
commercially reasonable efforts to obtain the Necessary Consents with respect to
any such Purchased Asset or any claim or right or any benefit arising thereunder
for the assignment or transfer thereof to Purchaser as Purchaser may reasonably
request; provided, however, that the Sellers will not be obligated to pay any
consideration therefor to any third party from whom consent or approval is
requested or to initiate any litigation or Legal Proceedings to obtain any such
consent or approval. If such Necessary Consent is not obtained, or if an
attempted assignment or transfer thereof would be ineffective or would
materially and adversely affect the rights of Purchaser to such Purchased Asset
following the Closing, the Sellers shall cooperate in a mutually agreeable
arrangement with Purchaser, to the extent feasible, under which Purchaser would
obtain the benefits and assume the obligations thereunder in accordance with
this Agreement and the Sale Order; provided, that, for the avoidance of doubt,
any Liability resulting from, arising out of or in connection with the foregoing
will be deemed to be an Assumed Liability.

 

18

--------------------------------------------------------------------------------



 

(b)                                 Subject to Section 2.6(a), if after the
Closing (i) Purchaser holds any Excluded Assets or Excluded Liabilities or
(ii) any Seller holds any Purchased Assets or Assumed Liabilities, Purchaser or
the applicable Seller, will promptly transfer (or cause to be transferred) such
assets or assume (or cause to be assumed) such Liabilities to or from (as the
case may be) the other Party. Prior to any such transfer, the Party receiving or
possessing any such asset will hold it in trust for such other Party.

 

2.7                               Employees and Employee Benefits.

 

(a)                                 Commencing on the Closing Date, the Sellers
shall terminate all employees of the Business who are actively at work on the
Closing Date. On or prior to the Closing Date, Purchaser or its designee shall
make offers of employment to commence on the Closing Date, on an “at will”
basis, to all employees listed on Schedule 2.7(a) (the “Offered Employees”), it
being understood that such Schedule shall be provided by Purchaser within ten
(10) Business Days after the Execution Date. Each Offered Employee shall be
offered employment at the same salary and level of seniority of each such
Offered Employee on the Petition Date, and with similar benefits for each such
Offered Employee as similarly situated employees of the employer. The Sellers
shall bear all Liability under the WARN Act resulting from the employment losses
pursuant to this Section 2.7.

 

(b)                                 Except for the obligations of Purchaser
(i) specifically set forth as Assumed Liabilities and (ii) to Offered Employees
commencing after the Closing Date, the Sellers shall be solely responsible, and
Purchaser shall have no obligation whatsoever, for any compensation, benefits or
other amounts payable or to be payable to any current or former employee,
officer, director, independent contractor or consultant of the Business,
including hourly pay, commission, bonus, salary, accrued vacation, fringe,
pension, retiree healthcare or profit sharing benefits or severance pay for any
period relating to the service with the Sellers, and the Sellers shall pay all
such amounts to all entitled persons.

 

(c)                                  Except for the obligations of Purchaser
(i) specifically set forth as Assumed Liability and (ii) to Offered Employees
commencing after the Closing Date, the Sellers shall remain solely responsible
for the satisfaction of all claims for medical, retiree healthcare, dental, life
insurance, health, accident or disability benefits brought by or in respect of
current or former employees, officers, directors, independent contractors or
consultants of the Business or the spouses, dependents or beneficiaries thereof.
In addition, the Sellers shall remain solely responsible and liable for all
worker’s compensation claims or Liabilities of any current or former employees,
officers, directors, independent contractors or consultants of the Business that
relate to events occurring on or before the Closing Date. The Sellers shall pay,
or cause to be paid, all such amounts to the appropriate persons as and when
due.

 

2.8                               Further Conveyances and Assumptions. From time
to time following the Closing, the Sellers and Purchaser will use their
commercially reasonable efforts to, and will use their commercially reasonable
efforts to cause their respective Affiliates to, execute, acknowledge and
deliver all such further conveyances, notices, assumptions, assignments,
releases and other instruments, and will take such further actions, as may be
reasonably necessary or appropriate to assure fully to Purchaser and its
respective successors and/or permitted assigns, all of the properties, rights,
titles, interests, estates, remedies, powers and privileges intended to be
conveyed

 

19

--------------------------------------------------------------------------------



 

to Purchaser under this Agreement and to assure fully to each Seller and its
Affiliates and their successors and assigns, the assumption of the liabilities
and obligations intended to be assumed by Purchaser under this Agreement, and to
otherwise make effective the Transactions; provided, that nothing in this
Section 2.8 will require Purchaser or any of its Affiliates to assume any
Liabilities other than the Assumed Liabilities.

 

III. CONSIDERATION

 

3.1                               Consideration. The aggregate consideration for
the Purchased Assets (the “Purchase Price”) will be:

 

(a)                                 $15,700,000 in cash (the “Cash Amount”);

 

(b)                                 a senior secured note (the “Note”), in a
form to be mutually agreed upon by the parties, in an amount of Forty Million
Dollars ($40,000,000), incorporating the terms set forth in the term sheet
attached hereto as Exhibit E;

 

(c)                                  a five-year term production royalty
interest on certain tons of coal produced and sold from certain of the Purchased
Assets (the “Royalty Interest”), in a form to be mutually agreed upon by the
parties, incorporating the terms set forth in the term sheet attached hereto as
Exhibit F; and

 

(d)                                 the assumption of the Assumed Liabilities.

 

3.2                               Purchase Price Deposit. On the date hereof,
Purchaser shall deposit with a bank or other financial institution designated by
Company an amount equal to $5,692,000. Such amount, together with any interest
having accrued on such amount between the date hereof and such disposition (the
“Deposit Amount”), will be either refunded to Purchaser or retained by the
Company as set forth in the Bidding Procedures and Section 4.6. The Deposit
Amount is nonrefundable, except as otherwise expressly set forth in Section 4.6
or the Bidding Procedures. If the Closing occurs, the Deposit Amount will be
retained by the Company and applied towards the amount payable by Purchaser in
accordance with the Bidding Procedures.

 

3.3                               Payment of Purchase Price.

 

(a)                                 At the Closing:

 

(i)                                     Purchaser will pay to the Sellers, in
immediately available funds to a single account designated by the Company, an
amount equal to (A) the Cash Amount minus (B) the Deposit Amount;

 

(ii)                                  The Deposit Amount shall be applied
towards the Purchase Price pursuant to the terms and conditions of this
Agreement; and

 

(iii)                               Purchaser shall assume the Assumed
Liabilities pursuant to instruments delivered at the Closing as provided in
Section 4.3.

 

20

--------------------------------------------------------------------------------



 

(b)                                 At the Closing or such later date as
selected by the Company in accordance with this Section 3.3(b), Purchaser shall
deliver the Note and the Royalty Interest to the Company; provided, that the
Company, with the consent of the Required Consenting Noteholders (as defined in
the Second Amended and Restated Sale and Plan Support Agreement dated as of
July 16, 2019) (such consent not to be unreasonably withheld, conditioned or
delayed), may elect that the Note and/or the Royalty Interest shall not be
delivered at the Closing but instead shall be delivered on a later date as to be
designated by the Company (and with the consent of the Required Consenting
Noteholders (such consent not to be unreasonably withheld, conditioned or
delayed)) with no less than two Business Days’ prior written notice to
Purchaser, which date may be the effective date of the Plan; provided further,
that such later date may not be more than 60 days after the Closing Date;
provided further, for the avoidance of doubt, that the Note and the Royalty
Interest shall, in each case, be effective as of the Closing.

 

(c)                                  All payments of the Purchase Price will be
made free and clear of, and without any reduction in respect of, any withholding
or similar Taxes.

 

IV. CLOSING AND TERMINATION

 

4.1                               Closing Date. Subject to the satisfaction of
the conditions set forth in Sections 9.1, 9.2 and 9.3 hereof (or the waiver
thereof by the Party entitled to waive that condition), and provided that this
Agreement shall not have been terminated pursuant to Section 4.4, the closing of
the purchase and sale of the Purchased Assets and the assumption of the Assumed
Liabilities provided for in Article II (the “Closing”) will take place remotely
by the electronic exchange of documents and signatures in PDF format at
10:00 a.m. Eastern time on the date that is two Business Days following the
satisfaction or waiver of the conditions set forth in Article IX (other than
conditions that by their nature are to be first satisfied at the Closing, but
subject to the satisfaction or waiver of such conditions), or at such other
place and time as the Parties may designate in writing. The date on which the
Closing is held is referred to in this Agreement as the “Closing Date.”

 

4.2                               Deliveries by the Sellers. At the Closing, the
Sellers will deliver to Purchaser:

 

(a)                                 the General Assignments and Bills of Sale
for the Purchased Assets, each duly executed by the applicable Seller;

 

(b)                                 the Lease Assignment and Assumption
Agreements for the assumed Leases and Purchased Leased Real Property, each duly
executed by the applicable Seller;

 

(c)                                  the Contracts Assignment and Assumption
Agreements for the assumed Contracts, each duly executed by the applicable
Seller;

 

(d)                                 special warranty or limited warranty deeds
(or similar deeds to convey title with warranties limited only to grantor’s acts
in a particular jurisdiction where the Owned Real Property is located) to the
Owned Real Property in recordable form, duly executed by the applicable Seller;

 

(e)                                  all documents of title and instruments of
conveyance (duly executed by the applicable Seller) necessary to transfer record
and/or beneficial ownership to Purchaser of all automobiles, trucks and trailers
owned by the Sellers (and any other Purchased Assets owned by

 

21

--------------------------------------------------------------------------------



 

the Sellers which require execution, endorsement and/or delivery of a document
in order to vest record or beneficial ownership thereof in Purchaser) which are
included in the Purchased Assets; provided, that in the event one or more of
such documents of title and/or instruments of conveyance are not delivered by
Sellers to Purchaser on or before the Closing Date, the Sellers shall deliver
such documents of title and/or instruments of conveyance to Purchaser as
promptly as reasonably practicable following the Closing Date; provided,
further, that, for the avoidance of doubt, the failure of the Sellers to deliver
any such document of title and/or instrument of conveyance to Purchaser on or
before the Closing Date shall not be deemed a failure to satisfy this delivery
obligation;

 

(f)                                   the officers certificate required to be
delivered pursuant to Sections 9.1(a), 9.1(b) and 9.1(c);

 

(g)                                  a certificate of non-foreign status that
meets the requirements set forth in Treasury Regulation
Section 1.1445-2(b)(2) from each Seller (or, if a Seller is classified as a
disregarded entity for U.S. federal income Tax purposes, from such Seller’s
regarded owner); and

 

(h)                                 all other deeds, endorsements, assignments,
company seals, instruments of transfer and other instruments of conveyance
reasonably requested by Purchaser or required to convey and assign the Purchased
Assets to Purchaser and vest title therein in Purchaser free and clear of all
Liens (other than those released by the Sale Order, those created by Purchaser,
Assumed Liabilities and Transferred Exceptions).

 

4.3                               Deliveries by Purchaser.

 

(a)                                 At the Closing, Purchaser will deliver to
the Company:

 

(i)                                     the consideration specified in
Section 3.3(a) of this Agreement;

 

(ii)                                  the General Assignments and Bills of Sale
for the Purchased Assets, each duly executed by Purchaser;

 

(iii)                               the Lease Assignment and Assumption
Agreements for the assumed Leases and Purchased Leased Real Property, each duly
executed by Purchaser;

 

(iv)                              the Contracts Assignment and Assumption
Agreements for the assumed Contracts, each duly executed by Purchaser;

 

(v)                                 evidence reasonably satisfactory to the
Company that the Required Bonding has been established, or stands ready to be
established upon the completion of the transactions contemplated by the Permit
Transfer Agreements, including binding commitments from sureties sufficient to
replace all existing reclamation and surety bonds of the Sellers related to the
Transferred Permits/Licenses;

 

(vi)                              the officer’s certificate required to be
delivered pursuant to Sections 9.2(a) and 9.2(b); and

 

22

--------------------------------------------------------------------------------



 

(vii)                           all such other documents, instruments and
certificates, reasonably requested by the Sellers, to evidence the assumption by
Purchaser of the Assumed Liabilities.

 

(b)                                 At the Closing or such later date as
selected by the Company in accordance with Section 3.3(b), Purchaser will
deliver to the Company the consideration specified in Section 3.3(b) of this
Agreement

 

4.4                               Termination of Agreement. This Agreement may
be terminated prior to the Closing as follows:

 

(a)                                 by Purchaser or the Company, if the Closing
has not occurred by 5:00 p.m. Eastern time on the date that is 60 days from the
date of the Sale Order (the “Outside Date”); provided, however, that if the
Closing has not occurred on or before the Outside Date due to a material breach
of any representations, warranties, covenants or agreements contained in this
Agreement by Purchaser or any Seller, then such breaching Party (or the Company
if a Seller is the breaching Party), may not terminate this Agreement pursuant
to this Section 4.4(a);

 

(b)                                 by mutual written consent of the Company and
Purchaser;

 

(c)                                  by Purchaser, if the Sellers breach any
representation or warranty or any covenant, agreement or obligation contained in
this Agreement, such breach would reasonably be expected to result in a failure
of a condition set forth in Sections 9.1 or 9.3 and such breach, if curable, has
not been cured by the earlier of (i) 20 Business Days after the giving of
written notice by Purchaser to the Company of such breach and (ii) the Outside
Date; provided, that Purchaser is not then in material breach of any
representation, warranty, covenant or agreement contained in this Agreement;

 

(d)                                 by the Company, if Purchaser breaches any
representation or warranty or any covenant, agreement, or obligation contained
in this Agreement, such breach would reasonably be expected to result in a
failure of a condition set forth in Sections 9.2 or 9.3 and such breach, if
curable, has not been cured by the earlier of (i) 20 Business Days after the
giving of written notice by the Company to Purchaser of such breach and (ii) the
Outside Date; provided, that no Seller is then in material breach of any
representation, warranty, covenant or agreement contained in this Agreement; and

 

(e)                                  by Purchaser or the Company if there is in
effect a final non-appealable Order of a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the Transactions, it being agreed that the Parties will promptly appeal any
adverse determination which is not non-appealable and use their respective
commercially reasonable efforts to pursue such appeal unless and until this
Agreement is terminated pursuant to this Section 4.4; provided, that the
terminating Party is not then in material breach of any representation,
warranty, covenant or agreement contained in this Agreement.

 

4.5                               Procedure Upon Termination. In the event of
termination pursuant to Section 4.4, the terminating Party will give written
notice thereof to the other Party or Parties, and this Agreement will terminate
as described in Section 4.6, and the purchase of the Purchased Assets hereunder
will be abandoned, without further action by Purchaser or any Seller.

 

23

--------------------------------------------------------------------------------



 

4.6                               Effect of Termination. In the event that this
Agreement is terminated as provided herein, then each of the Parties will be
relieved of its duties and obligations arising under this Agreement after the
date of such termination and there will be no Liability or obligation on
Purchaser, any Seller or any of their respective Representatives; provided,
however, that the provisions of Section 3.2, this Section 4.6, Section 8.9 and
Article XI (other than Section 11.3) and, to the extent necessary to effectuate
the foregoing enumerated provisions, Section 1.1 hereof, will survive any such
termination and will be enforceable hereunder, provided, further, that nothing
in this Section 4.6 will be deemed to release any Party from Liability for any
Willful Breach of this Agreement prior to termination or for Fraud, provided,
further, that nothing in this Section 4.6 will be deemed to interfere with the
Company’s rights to retain the Deposit Amount under Section 3.2 hereof, but only
in the event of a termination of this Agreement by the Company pursuant to
Section 4.4(d) or Section 4.4(a) (if at such time Purchaser is not entitled to
terminate the Agreement pursuant to such provision). Notwithstanding anything to
the contrary in this Agreement, but without limiting the Parties’ rights set
forth in Section 11.3 prior to termination of this Agreement or the second
proviso of the first sentence of this Section 4.6, (a) if this Agreement is
terminated by (i) Purchaser pursuant to Section 4.4(a) or Section 4.4(c), by the
Company pursuant to Section 4.4(a) (if at such time Purchaser would also be
entitled to terminate the Agreement pursuant to such provision), or (iii) by
Purchaser or the Company pursuant to Section 4.4(b) or Section 4.4(e) (provided
that the Purchaser is not in material breach), then the Purchaser shall receive
a refund from the Sellers in an amount equal to the Deposit Amount within five
Business Days of such termination, and the Parties acknowledge and agree that in
such circumstance, (i) the amount of the Deposit Amount represents the Parties’
reasonable estimate of the Purchaser’s actual damages and the extent of actual
damages is difficult and impracticable to ascertain, (ii) the return of the
Deposit Amount as liquidated damages is reasonable and does not constitute a
penalty and (iii) the return of the Deposit Amount shall be the sole and
exclusive remedy of the Purchaser in lieu of any other damages or remedies
available at Law or in equity, including any right of specific performance or
other equitable relief pursuant to Section 11.3, and (b) if this Agreement is
terminated by the Company pursuant to Section 4.4(d) or Section 4.4(a) (if at
such time Purchaser is not entitled to terminate the Agreement pursuant to such
provision), then the Company shall retain the Deposit Amount, and the Parties
acknowledge and agree that in such circumstance, (i) the amount of the Deposit
Amount represents the Parties’ reasonable estimate of the Company’s actual
damages and the extent of the actual damages is difficult and impracticable to
ascertain, (ii) the retention of the Deposit Amount as liquidated damages is
reasonable and does not constitute a penalty and (iii) the retention of the
Deposit Amount shall be the sole and exclusive remedy of the Company in lieu of
any other damages or remedies available at Law or in equity, including any right
of specific performance or other equitable relief pursuant to Section 11.3;
provided that, for the avoidance of doubt, nothing in this sentence shall limit
the Company’s remedies in the case of a Willful Breach of this Agreement prior
to termination or Fraud.

 

V. REPRESENTATIONS AND WARRANTIES OF THE SELLERS

 

Except as set forth in the Disclosure Schedules and/or in the Company SEC
reports filed with the SEC prior to the Execution Date (excluding disclosures
referred to in “Forward-Looking Statements,” “Risk Factors,” and any other
disclosure therein to the extent they are related to forward-looking
statements), the Sellers hereby jointly and severally represent and warrant to
Purchaser that:

 

24

--------------------------------------------------------------------------------



 

5.1                               Organization and Good Standing. Each Seller is
an entity duly organized, validly existing and in good standing under the Laws
of the jurisdiction of its organization and, subject to any limitations that may
be imposed on such Seller resulting from or relating to the Chapter 11 Cases,
has the requisite power and authority to own, lease and operate its properties
and to carry on its business as now conducted.

 

5.2                               Authorization of Agreement. Subject to entry
of the Sale Order and such other authorization as may be required by the
Bankruptcy Court, each Seller has the requisite corporate or similar power and
authority to execute and deliver this Agreement and each other agreement,
document or instrument contemplated hereby or thereby to which it is a party and
to perform its respective obligations hereunder and thereunder. The execution
and delivery of this Agreement and each other agreement, document or instrument
contemplated hereby or thereby to which it is a party and the consummation of
the Transactions have been duly authorized by all requisite corporate or similar
action on the part of each Seller. This Agreement and each other agreement,
document or instrument contemplated hereby or thereby to which it is a party has
been duly and validly executed and delivered, and each agreement, document or
instrument contemplated hereby or thereby to be delivered at or prior to Closing
will be duly and validly executed and delivered, by the applicable Seller and
(assuming the due authorization, execution and delivery by the other Parties and
the entry of the Sale Order) this Agreement and each other agreement, document
or instrument contemplated hereby or thereby to which it is a party constitutes
legal, valid and binding obligations of each applicable Seller enforceable
against such Seller in accordance with its respective terms, subject to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

5.3                               Governmental Consents. Except to the extent
rendered unnecessary through the entry of the Sale Order, no consent, waiver,
approval, Order or authorization of, or declaration or filing with, or
notification to, any Person or Governmental Body is required on the part of any
Seller in connection with the execution and delivery of this Agreement or any
other agreement, document or instrument contemplated hereby or thereby to which
any Seller is a party, the compliance by the Sellers with any of the provisions
hereof or thereof, the consummation of the Transactions or the taking by the
Sellers of any other action contemplated hereby or thereby (with or without
notice or lapse of time, or both), except (a) for the entry of the Sale Order,
(b) as would not, individually or in the aggregate, reasonably be expected to
have a Seller Material Adverse Effect, and (c) to the extent applicable, for
compliance with applicable requirements of the HSR Act.

 

5.4                               Title to Purchased Assets. Subject to
Section 2.6, and subject to the entry of the Sale Order, the Sellers own the
Purchased Assets free and clear of all Liens (other than Permitted Exceptions,
Assumed Liabilities, and Liens for accrued and unpaid Taxes) and, at the
Closing, the Sellers shall deliver to Purchaser, and Purchaser will be vested
with, good title to such Purchased Assets, free and clear of all Liens and
Liabilities (other than (i) Liens and Liabilities for Assumed Non-Income Taxes
and Assumed Liabilities, (ii) Transferred Exceptions, and (iii) Liens created by
Purchaser) and Excluded Liabilities, to the fullest extent permissible under
Law, including Sections 105, 363, and 365 of the Bankruptcy Code and Rules 6004
and 6006 of the Federal Rules of Bankruptcy Procedure.

 

25

--------------------------------------------------------------------------------



 

5.5                               Condition of Purchased Assets. Except as would
not, individually or in the aggregate, reasonably be expected to have a Seller
Material Adverse Effect, the Equipment and Fixed Assets, and the Owned Real
Property described in clauses (a) and (b) of that definition are in good
condition and repair and usable in the Business in the Ordinary Course of
Business, ordinary wear and tear excepted.

 

5.6                               Validity of Purchased Contracts. As of the
date of this Agreement, each Purchased Contract is in full force and effect and
is a valid and binding obligation of each Seller party thereto and, to the
Knowledge of the Sellers, the other parties thereto in accordance with its terms
and conditions, except (x) to the extent the failure to be in full force and
effect and a valid and binding obligation would not, individually or in the
aggregate, reasonably be expected to result in a Seller Material Adverse Effect,
or (y) as such validity and enforceability may be limited by (a) bankruptcy,
insolvency, or other similar Laws affecting the enforcement of creditors’ rights
generally in respect of the other party thereto, (b) equitable principles of
general applicability (whether considered in a proceeding at law or in equity),
or (c) the obligation to pay Cure Costs under Section 2.5. As of the date of
this Agreement, no Seller has received any written notice or, to the Knowledge
of the Sellers, verbal notice, of the intention of any third party to terminate
any Purchased Contract. As of the date of this Agreement, to the Knowledge of
the Sellers, no event has occurred which, with the passage of time or the giving
of notice, or both, would constitute a default under or a violation of any such
Purchased Contract or would cause the acceleration of any obligation of any
Seller or, to the Knowledge of the Sellers, any other party thereto or the
creation of a Lien upon any Purchased Asset, except for such events that would
not, individually or in the aggregate, reasonably be expected to have a Seller
Material Adverse Effect.

 

5.7                               Litigation. Except for Legal Proceedings and
Orders that do not have, and would not, individually or in the aggregate,
reasonably be expected to have a Seller Material Adverse Effect, as of the date
of this Agreement, there are no Legal Proceedings or Orders pending or, to the
Knowledge of the Sellers, threatened against any Seller.

 

5.8                               Financial Advisors. The Sellers have not
incurred any obligation or Liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payment in connection with
this Agreement or Transactions for which Purchaser is or may become liable.

 

5.9                               Environmental Matters. Except as would not,
individually or in the aggregate, reasonably be expected to result in a Seller
Material Adverse Effect:

 

(a)                                 The Sellers’ operation of the Business, and
the Purchased Real Property and the Equipment and Fixed Assets related thereto,
have complied during the previous three years and, as of the date of this
Agreement, are in compliance with all applicable Environmental Laws;

 

(b)                                 The Sellers have not received any written
notice, report or other information alleging any pending or threatened
violation, non-compliance, Liability or potential Liability under Environmental
Laws with regard to any of the Purchased Real Property, the Equipment and Fixed
Assets or the Business, or any prior business for which the Sellers have
retained Liability under any Contract, nor do the Sellers have any unresolved
claims alleging any violations of Environmental Law;

 

26

--------------------------------------------------------------------------------



 

(c)                                  As of the Execution Date, no Legal
Proceeding is pending or, to the Sellers’ Knowledge, threatened under any
Environmental Law or environmental provision of any Mining and Mining Safety Law
against the Sellers or with respect to the Purchased Real Property, the
Equipment and Fixed Assets or the Business, nor are there any Orders outstanding
under any Environmental Law or any environmental provision of any Mining and
Mining Safety Law with respect to the Purchased Real Property, the Equipment and
Fixtures or the Business; and

 

(d)                                 The Sellers (i) hold and are, and have been
during the previous three years, in compliance with all Permits required under
Environmental Law (each of which is in full force and effect and is not subject
to appeal, except in such instances where the requirement to hold a Permit
required under Environmental Law is being contested in good faith by the Sellers
by appropriate proceedings diligently conducted) for any of their current
operations or for the current ownership, operation or use of the Purchased Real
Property, (ii) have used commercially reasonable efforts to cause all
contractors, lessees and other Persons occupying, operating or using the
Purchased Real Property or the Equipment and Fixtures to comply with
Environmental Law and obtain all necessary Permits required under Environmental
Law, and (iii) have not received any written notice that the Permits required
under Environmental Law will be canceled or terminated, or will not be renewed.

 

(e)                                  The Sellers have furnished or made
available to Purchaser all material and non-privileged environmental site
assessment reports that are in the Sellers’ possession or control and relating
to the Business or the Purchased Assets and that have been prepared in the three
years preceding the Execution Date.

 

The representations and warranties set forth in this Section 5.9 constitute the
sole and exclusive representations and warranties of Seller with respect to
Environmental Laws and any environmental matters and all Mining and Mining
Safety Laws in connection with the Transaction, the Business and the Purchased
Assets, and no other provision of this Agreement shall be deemed to address or
include such matters.

 

5.10                        Compliance with Applicable Laws; Licenses and
Permits. (a)The Sellers and each of their Affiliates own and operate, and for
each of the prior three years have at all times owned and operated, the
Purchased Assets and conduct, and for each of the prior three years have at all
times conducted, the Business, in each case, in compliance in all material
respects with all Licenses, Orders, Permits and Law applicable to the Sellers,
such Affiliates of the Sellers, the Purchased Assets or the Business, as
applicable, except for prior instances of non-compliance that have been fully
and finally resolved to the satisfaction of all Governmental Bodies with
jurisdiction over such matter or except as would not, individually or in the
aggregate, reasonably be expected to result in a Seller Material Adverse Effect,
and (b) as of the Execution Date, no Seller nor, to the Knowledge of the
Sellers, any of its respective Representatives, has received in the past 24
months any written notice from a Governmental Body or third party alleging that
any Seller, any of its respective Affiliates or the Business is not in
compliance in any material respect with applicable Licenses, Orders, Permits and
Law. The Licenses and Permits set forth on Schedule 5.10 are all of the material
Licenses and Permits held by the Sellers with respect to the current operation
and conduct of the Business, the Purchased Assets or the Assumed Liabilities. No
Seller nor any officer or director of any Seller is “permit blocked” on the
Applicant Violator System established pursuant

 

27

--------------------------------------------------------------------------------



 

to SMCRA (or any applicable state system) (the “Applicant Violator System”) by
any Governmental Body.

 

5.11                        Employee Benefit Plans. No employee benefit plan
maintained, sponsored or contributed to by the Sellers in the six-year period
preceding the Closing Date is or has been subject to the minimum funding
requirements of Section 412 of the Code or subject to Title IV or ERISA.

 

5.12                        Taxes. All material Tax Returns required to be filed
by the Sellers with respect to the Purchased Assets have been filed, and each
Seller has paid all material Taxes shown as due on each such Tax Return. No
material examination of any such Tax Return of the Sellers is currently in
progress by any Governmental Body. There are no Liens for Taxes on any of the
Purchased Assets (other than Permitted Exceptions, Assumed Liabilities, and
Liens for Assumed Non-Income Taxes). The representations and warranties set
forth in this Section 5.12 constitute the sole and exclusive representations and
warranties of Seller with respect to Tax matters in connection with the
Transaction, the Business and the Purchased Assets, and no other provision of
this Agreement shall be deemed to address or include such matters.

 

5.13                        No Other Representations or Warranties; Schedules.
Except for the representations and warranties contained in this Article V (as
modified by the Disclosure Schedules and/or the Company SEC reports filed with
the SEC prior to the Execution Date), none of the Sellers nor any other Person
makes any other express or implied representation or warranty with respect to
the Sellers, the Business, the Purchased Assets, the Assumed Liabilities or the
Transactions, and each Seller disclaims any other representations or warranties,
whether made by the Sellers, any Affiliate of the Sellers, or any of the
Sellers’ or their Affiliates’ respective Representatives. Except for the
representations and warranties contained in this Article V (as modified by the
Disclosure Schedules and/or the Company SEC reports filed with the SEC prior to
the Execution Date), each Seller (a) expressly disclaims and negates any
representation or warranty, expressed or implied, at common law, by statute, or
otherwise, relating to the condition of the Purchased Assets (including any
implied or expressed warranty of merchantability or fitness for a particular
purpose, or of conformity to models or samples of materials) and (b) disclaims
all Liability and responsibility for any representation, warranty, projection,
forecast, statement, or information made, communicated, or furnished (orally or
in writing) to Purchaser or its Affiliates or Representatives (including any
opinion, information, projection, or advice that may have been or may be
provided to Purchaser or any of its Representatives by any Representative of the
Sellers or any of its Affiliates). The Sellers make no representations or
warranties to Purchaser regarding the probable success or profitability of the
Purchased Assets or the use thereof. The disclosure of any matter or item in any
Schedule hereto will not be deemed to constitute an acknowledgment that any such
matter is required to be disclosed or is material or that such matter,
individually or in the aggregate, could result in a Seller Material Adverse
Effect. The Sellers acknowledge and agree to sell the Purchased Assets and the
Business without reliance upon any express or implied representations or
warranties of any nature made by or on behalf of or imputed to Purchaser, except
as expressly set forth in this Agreement.

 

28

--------------------------------------------------------------------------------



 

VI. REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to the Sellers that:

 

6.1                               Organization and Good Standing. Purchaser is
an entity duly organized, validly existing and in good standing under the Laws
of the Navajo Nation and has the requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as now conducted.

 

6.2                               Authorization of Agreement. Purchaser has the
requisite power and authority to execute and deliver this Agreement and each
other agreement, document or instrument contemplated hereby or thereby to which
it is a party and to perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement and each other agreement, document or
instrument contemplated hereby or thereby to which it is a party and the
consummation of the Transactions have been duly authorized by all requisite
corporate or similar action on the part of Purchaser. This Agreement and each
other agreement, document or instrument contemplated hereby or thereby to which
Purchaser is a party has been duly and validly executed and delivered, and each
agreement, document or instrument contemplated hereby or thereby to be delivered
at or prior to Closing will be duly executed and delivered by Purchaser and
(assuming the due authorization, execution and delivery by the other Parties)
this Agreement and each other agreement, document or instrument contemplated
hereby or thereby to which Purchaser is a party constitutes legal, valid and
binding obligations of Purchaser enforceable against it in accordance with its
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar Laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).

 

6.3                               Conflicts; Consents of Third Parties. No
consent, waiver, approval, Order, Permit or authorization of, or declaration or
filing with, or notification to, any Person or Governmental Body is required on
the part of Purchaser in connection with the execution and delivery of this
Agreement and each other agreement, document or instrument contemplated hereby
or thereby to which Purchaser is a party, the compliance by Purchaser with any
of the provisions hereof or thereof, the consummation of the transactions
contemplated hereby or thereby, the taking by Purchaser of any other action
contemplated hereby or thereby, except for (i) such other consents, waivers,
approvals, Orders, Permits, authorizations, declarations, filings and
notifications, the failure of which to obtain or make, would not, individually
or in the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect, and (ii) to the extent applicable, compliance with the applicable
requirements of the HSR Act.

 

6.4                               Litigation. There are no Legal Proceedings
pending or, to the knowledge of those officers of Purchaser identified on
Schedule 6.4 that is obtained or reasonably should be obtained in the normal
exercise of the duties of such officers, threatened against Purchaser, or to
which Purchaser is otherwise a party before any Governmental Body, which, if
adversely determined, would, individually or in the aggregate, reasonably be
expected to have a Purchaser Material Adverse Effect. Purchaser is not subject
to any Order except to the extent the same would not,

 

29

--------------------------------------------------------------------------------



 

individually or in the aggregate, reasonably be expected to have a Purchaser
Material Adverse Effect.

 

6.5                               Financial Advisors. No Person has acted,
directly or indirectly, as a broker, finder or financial advisor for Purchaser
in connection with the Transactions, and no Person is entitled to any fee or
commission or like payment in respect thereof that would or could be owed by or
claimed against the Sellers or any of the consideration to be paid hereunder.

 

6.6                               Capability.

 

(a)                                 Purchaser has and will have at Closing
sufficient funds available to it in cash to pay or cause to be paid the Cash
Amount and the fees and expenses required to be paid by Purchaser in connection
with the Transactions, to effect the Transactions, and to establish and maintain
the Required Bonding as of the Closing. As of the date hereof and upon the
consummation of the Transactions, (i) Purchaser will not be insolvent as defined
in Section 101 of the Bankruptcy Code, (ii) Purchaser will not be left with
unreasonably small capital, and (iii) Purchaser will not have incurred debts
beyond its ability to pay such debts as they mature.

 

(b)                                 Purchaser is and will be capable of taking
transfer of, or obtaining replacement or overlapping Permits for, and of posting
replacement Required Bonding with respect to, the Transferred Permits/Licenses,
and none of Purchaser or its Affiliates have been denied, or are subject to
denial of, any application for any mining license, permit or other authorization
of a Governmental Body due to application of the Applicant Violator System
established pursuant to the SMCRA (or any applicable state system).

 

6.7                               Condition of the Purchased Assets.
Notwithstanding anything contained in this Agreement to the contrary, Purchaser
acknowledges and agrees that the Sellers are not making any representations or
warranties whatsoever, express or implied, beyond those expressly given by the
Sellers in Article V hereof (as modified or supplemented by the Disclosure
Schedules hereto and/or the Company SEC reports filed with the SEC prior to the
Execution Date), Purchaser acknowledges and agrees that, except for the
representations and warranties contained therein, the Purchased Assets are being
transferred on a “where is” and, as to condition, “as is” basis. Purchaser
acknowledges that it has conducted to its satisfaction its own independent
investigation of the Purchased Assets and, in making the determination to
proceed with the Transactions, Purchaser has relied on the results of its own
independent investigation.

 

6.8                               Exclusivity of Representations and Warranties.
Except for the representations and warranties contained in this Article VI (as
modified by the Disclosure Schedules), neither Purchaser nor any other Person
makes any other express or implied representation or warranty with respect to
the Purchaser or the Transactions, and Purchaser disclaims any other
representations or warranties, whether made by Purchaser or any of its
respective Affiliates or any of Purchaser’s or its Affiliates’ respective
Representatives. Except for the representations and warranties contained in
Article V, Purchaser agrees and acknowledges that none of the Sellers or any
Person on behalf of the Sellers makes any other express or implied
representation or warranty with respect to the Sellers, the Purchased Assets,
the Assumed Liabilities or the Business or with respect to any other information
provided or made available to Purchaser in connection with the Transactions,
including information conveyed at management presentations, in a virtual data
room

 

30

--------------------------------------------------------------------------------



 

or in due diligence sessions and, without limiting the foregoing, including any
estimates, projections, predictions or other forward-looking information.
Purchaser acknowledges and agrees that the Purchased Assets are sold “as is” and
Purchaser agrees to accept the Purchased Assets and the Business in the
condition they are in on the Closing Date based on its own inspection,
examination and determination with respect to all matters, and without reliance
upon any express or implied representations or warranties of any nature made by
or on behalf of or imputed to the Sellers, except as expressly set forth in this
Agreement.

 

VII. BANKRUPTCY COURT MATTERS

 

7.1                               Bankruptcy Court Filings. The Sellers will
pursue the entry of the Sale Order in accordance with the Bidding Procedures
Order unless a Seller’s Board of Directors (or applicable committee thereof)
concludes in good faith, after consultation with such Seller’s outside advisors,
that doing so would be inconsistent with the exercise of its fiduciary duties or
applicable law. Purchaser agrees that it will promptly take such actions as are
reasonably requested by the Sellers to assist in obtaining entry of the Sale
Order and a finding of adequate assurance of future performance by Purchaser of
the Purchased Contracts, including furnishing affidavits or other documents or
information for filing with the Bankruptcy Court for the purposes, among others,
of providing necessary assurances of performance by Purchaser under this
Agreement and demonstrating that Purchaser is a “good faith” purchaser under
section 363(m) of the Bankruptcy Code. If the entry of the Sale Order is
appealed, the Sellers and Purchaser will use their respective commercially
reasonable efforts to defend such appeal(s) unless, in the Sellers’ case, a
Seller’s Board of Directors (or applicable committee thereof) concludes in good
faith, after consultation with such Seller’s outside advisors, that doing so
would be inconsistent with the exercise of its fiduciary duties.

 

VIII. COVENANTS

 

8.1                               Access to Information.

 

(a)                                 From the Execution Date through the Closing
Date, Purchaser will be entitled for purposes of consummating the Transactions
to make such investigation of the Purchased Assets, the Assumed Liabilities and
the Business as it reasonably requests; provided, however, that prior to the
Closing Date, Purchaser shall not conduct any sampling of soil, sediment,
surface water, ground water or building material at, on, or under the Purchased
Assets or within any facility on the Purchased Assets. Any such investigation
and examination will be conducted upon reasonable advance notice and under
reasonable circumstances so as not to disturb the operation of the Business and
will be subject to restrictions under applicable Law. The Sellers will direct
and use their commercially reasonable efforts to cause their respective
Representatives to cooperate with Purchaser and Purchaser’s Representatives in
connection with such investigation and examination, and Purchaser and its
Representatives will cooperate with the Sellers and their Representatives.
Notwithstanding anything herein to the contrary, no such investigation or
examination will be permitted to the extent that it would require the Sellers to
disclose information that would cause material competitive harm to a Seller,
would violate attorney-client privilege, or cannot be disclosed as a result of
confidentiality arrangements under agreements with third parties. The Sellers
will promptly deliver to Purchaser all pleadings, motions, notices, statements,
schedules, applications, reports and other

 

31

--------------------------------------------------------------------------------



 

papers filed in any other judicial or administrative proceeding related to the
Purchased Assets and the Transactions.

 

(b)                                 For a period of three years from the Closing
Date, Purchaser shall grant the Sellers and their Affiliates and their
respective Representatives reasonable access at all reasonable times to all of
the Documents relating to each Purchased Asset, and shall afford the Sellers and
their Affiliates and their respective Representatives the right to take extracts
therefrom and to make copies thereof, but only to the extent necessary for the
Sellers to meet their respective reporting obligations, including in connection
with financial statements, Taxes and SEC reporting obligations and to the extent
reasonably necessary to implement the provisions of, or to investigate or defend
any claims or Legal Proceedings among the Parties or their Affiliates arising
under, this Agreement. Purchaser shall maintain such Documents relating to
periods prior to the Closing Date until the third anniversary of the Closing
Date, or if any of the Documents pertain to any claim or Legal Proceeding or
dispute pending on the third anniversary of the Closing Date, Purchaser shall
maintain any of the Documents designated by the Sellers or their Representatives
until such claim or Legal Proceeding or dispute is finally resolved and the time
for all appeals has been exhausted. Notwithstanding anything herein to the
contrary, in the event of a dispute, the furnishing of, or access to, the
Documents shall be subject to applicable Law relating to discovery. In addition,
if the Sellers or their Affiliates reasonably believe it is necessary or prudent
to disclose any such documents or information to comply with any Law or Order or
any request made by any Governmental Body or in connection with any legal,
regulatory or administrative proceeding, Order or process, the Sellers and their
Affiliates may do so, without liability hereunder. Any copies or extracts of
such Documents shall be subject to the provisions of Section 8.10.

 

8.2                               Actions Pending the Closing. Except (a) as
required by applicable Law or by Order of the Bankruptcy Court, (b) as otherwise
expressly contemplated by this Agreement, (c) in the Ordinary Course of Business
or (d) with the prior written consent of Purchaser (not to be unreasonably
withheld, conditioned or delayed), during the period from the date hereof to and
through the Closing Date, the Sellers will: (i) use commercially reasonable
efforts to carry on the Business in the Ordinary Course of Business of the
Sellers and use commercially reasonable efforts to maintain, preserve and
protect the Purchased Assets in their current condition, ordinary wear and tear
excepted; (ii) maintain their Documents and other books, accounts and records in
the Ordinary Course of Business; (iii) pay all material Taxes as and when such
become due, other than those that are being contested in good faith;
(iv) maintain all material Permits and material Licenses, and all financial
security and indemnities in support of such Permits and Licenses; (v) not
dispose of or grant rights to all or any material portion of the Purchased
Assets; (vi) not materially amend, modify, terminate, waive any rights under or
create any Lien (other than a Lien that will not be transferred to Purchaser at
the Closing or that is a Permitted Exception) with respect to any of the
Purchased Contracts; (vii) not allow or create a Lien on any of the Purchased
Assets (other than a Lien that will not be transferred to Purchaser at the
Closing or that is a Permitted Exception); (viii) use commercially reasonable
efforts to defend and protect the Purchased Assets from infringement or
deterioration; (ix) comply with applicable Laws in all material respects with
respect to the Business or any Purchased Assets, other than with respect to the
failure of such compliance as would not, individually or in the aggregate,
reasonably be expected to have a Seller Material Adverse Effect; and (x) not
enter into any agreement or commitment to take any action prohibited by this
Section 8.2.

 

32

--------------------------------------------------------------------------------



 

8.3                               Consents. The Sellers and Purchaser will use
their respective commercially reasonable efforts to obtain at the earliest
practicable date all consents and approvals contemplated by this Agreement,
including the consents and approvals referred to in Sections 2.6(a) or 5.3 and
the Necessary Consents; provided, however, that none of the Sellers or Purchaser
will be obligated to pay any consideration therefor to any third party from whom
consent or approval is requested or to initiate any litigation or Legal
Proceedings to obtain any such consent or approval.

 

8.4                               Regulatory Approvals.

 

(a)                                 Purchaser and the Sellers will: (i) make or
cause to be made all filings required of each of them or any of their respective
Affiliates under the HSR Act or other Antitrust Laws with respect to the
Transactions as promptly as practicable (but in no event later than ten Business
Days after the Execution Date); (ii) comply at the earliest practicable date
with any request under the HSR Act or other Antitrust Laws for additional
information, documents or other materials received by each of them or any of
their respective subsidiaries from the Federal Trade Commission (the “FTC”), the
Antitrust Division of the United States Department of Justice (the “Antitrust
Division”) or any other Governmental Body in respect of such filings or such
transactions; and (iii) cooperate with each other in connection with any such
filing (including, to the extent permitted by applicable Law, providing copies
of all such documents to the non-filing parties prior to filing and considering
all reasonable additions, deletions or changes suggested in connection
therewith) and in connection with resolving any investigation or other inquiry
of any of the FTC, the Antitrust Division or other Governmental Body under any
Antitrust Laws with respect to any such filing or any such transaction. Each
such party will use commercially reasonable efforts to furnish to each other all
information required for any application or other filing to be made pursuant to
any applicable Law in connection with the Transactions. Each such party will
promptly inform the other parties hereto of any oral communication with, and
provide copies of written communications with, any Governmental Body regarding
any such filings or any such transaction. No party hereto will independently
participate in any formal meeting with any Governmental Body in respect of any
such filings, investigation or other inquiry without giving the other parties
hereto prior notice of the meeting and, to the extent permitted by such
Governmental Body, the opportunity to attend and/or participate. Subject to
applicable Law, the Parties hereto will consult and cooperate with one another
in connection with any analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of any party
hereto relating to proceedings under the HSR Act or other Antitrust Laws. The
Sellers and Purchaser may, as each deems advisable and necessary, reasonably
designate any competitively sensitive material provided to the other under this
Section 8.4 as “outside counsel only.” Such materials and the information
contained therein will be given only to the outside legal counsel of the
recipient and will not be disclosed by such outside counsel to employees,
officers or directors of the recipient, unless express written permission is
obtained in advance from the source of the materials (the Sellers or Purchaser,
as the case may be).

 

(b)                                 Each Party hereto will use its commercially
reasonable efforts to resolve such objections, if any, as may be asserted by any
Governmental Body with respect to the Transactions under the HSR Act, the
Sherman Act, the Clayton Act, the Federal Trade Commission Act, and any other
United States federal or state or foreign statutes, rules, regulations, orders,
decrees, administrative or judicial doctrines or other Laws that are designed to
prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade

 

33

--------------------------------------------------------------------------------



 

(collectively, the “Antitrust Laws”). In connection therewith, if any Legal
Proceeding is instituted (or threatened to be instituted) challenging any
transaction contemplated by this Agreement is in violation of any Antitrust Law,
each Party hereto will cooperate and use its commercially reasonable efforts to
contest and resist any such Legal Proceeding, and to have vacated, lifted,
reversed or overturned any decree, judgment, injunction or other order whether
temporary, preliminary or permanent (“Antitrust Order”), that is in effect and
that prohibits, prevents or restricts consummation of the Transactions,
including by pursuing all available avenues of administrative and judicial
appeal and all available legislative action, unless, by mutual agreement,
Purchaser and the Sellers decide that litigation is not in their respective best
interests. Each Party hereto will use its commercially reasonable efforts to
take such action as may be required to cause the expiration of the notice
periods under the HSR Act or other Antitrust Laws with respect to such
transactions as promptly as possible after the execution of this Agreement. In
connection with and without limiting the foregoing, each Party hereto agrees to
use its commercially reasonable efforts to promptly take any and all steps
necessary to avoid or eliminate each and every impediment under any Antitrust
Laws that may be asserted by any Federal, state local and non-United States
antitrust or competition authority, so as to enable the parties to close the
Transactions as expeditiously as possible; provided, that Purchaser shall not be
required to dispose or divest any of its assets to the extent not commercially
reasonable.

 

(c)                                  Purchaser will take commercially reasonable
actions necessary to ensure that (i) no requirement for a waiver, consent or
approval of the FTC, the Antitrust Division, any State Attorney General or other
Governmental Body; (ii) no decree, judgment, injunction, temporary restraining
Order or any other Order in any suit or proceeding; and (iii) no other matter
relating to any Antitrust Law, in each case, would preclude consummation of the
Transactions by the Outside Date.

 

8.5                               Further Assurances. Subject to the other
provisions of this Agreement and any relevant Order of the Bankruptcy Court,
each of Purchaser and each Seller will use its commercially reasonable efforts
to (a) take all actions necessary or appropriate to consummate the Transactions,
(b) provide the other Parties with reasonable cooperation and take such actions
as such other Parties may reasonably request in connection with the consummation
of the Transactions, and (c) cause the fulfillment at the earliest practicable
date of all of the conditions to their respective obligations to consummate the
Transactions. Without limiting the foregoing, each of Purchaser and each Seller
will use its commercially reasonable efforts to defend any Legal Proceedings
which would prevent the condition to Closing described in Section 9.3(a) from
being satisfied, including seeking to have any stay or temporary restraining
order entered by any court or other Governmental Body with respect thereto
vacated or reversed, and will cooperate with each other in connection with the
foregoing. Without limiting the generality of the foregoing or the terms set
forth in the term sheet attached hereto as Exhibit E, Purchaser will use its
commercially reasonable efforts to assist the Sellers in structuring and
implementing the delivery of the consideration deliverable pursuant to
Section 3.3(b) in a manner that is reasonably requested by the Sellers.

 

8.6                               Transferred Permit/License and Surety Bond
Matters.

 

(a)                                 To the extent permitted by Law, Purchaser
shall prepare, at its sole cost and expense, all applications required to
transfer the Transferred Permits/Licenses (which applications

 

34

--------------------------------------------------------------------------------



 

shall include the necessary applications, notices, forms and other documents to
appoint Purchaser as the designated operator on the Transferred Permits/Licenses
with the appropriate Governmental Body). The Sellers shall cooperate with and
provide reasonable assistance to Purchaser in connection with such preparation
and such applications shall be reasonably satisfactory to Purchaser. As promptly
as practicable, Purchaser shall properly file all applications required to
transfer the Transferred Permits/Licenses from the Sellers and their Affiliates
to Purchaser with the appropriate Governmental Body (except for any applications
which may not be filed prior to Purchaser being party to a fully executed surety
agreement, which shall be properly filed promptly after the applicable surety
agreement is executed in accordance with this Agreement, and in any event prior
to the Closing). From and after the Closing, Purchaser shall use its
commercially reasonable efforts to pursue the prompt transfer of the Transferred
Permits/Licenses to Purchaser. The Sellers agree to provide the cooperation
reasonably requested by Purchaser to procure the transfer of the Transferred
Permits/Licenses.

 

(b)                                 Purchaser shall take, or cause to be taken,
all actions and do, or cause to be done, all things necessary (including under
all Laws) as promptly as reasonably practicable after the date hereof to (i) put
in place with the appropriate Governmental Body the Required Bonding necessary
to transfer the Transferred Permits/Licenses from the Sellers and their
Affiliates to Purchaser in such a manner so as to permit the termination of all
existing reclamation and surety bonds of the Sellers and underlying bond
agreements (and related instruments) related to the Transferred Permits/Licenses
(the “Seller Bonds”) and (ii) substitute itself for and replace the applicable
Seller, and to cause each such Seller to be released, effective as of the
Closing, in respect of all obligations under any other guarantee, indemnity,
surety bond, letter of credit, keepwell agreement, consumer financing
arrangement, or other similar commitment, understanding, agreement or obligation
arising in connection with or necessary for the operation of the Business
(together with the Seller Bonds, the “Indemnified Guarantees”); provided, that
if Purchaser is unable to cause such transfer and/or substitution and release
prior to the Closing, then Purchaser shall continue to be obligated to take such
actions to effect such transfer and/or substitution and release as soon as
possible after the Closing. Purchaser shall be solely responsible for the
establishment and maintenance of the Required Bonding, and will take, or cause
to be taken, such actions as are necessary to return to the Sellers any of the
Sellers’ property pledged or otherwise provided to secure the Transferred
Permits/Licenses as promptly as practicable following the Closing. Purchaser
further agrees that, to the extent (x) the Seller Bonds are not terminated (and
replaced with the Required Bonding) and/or (y) the Sellers are not fully and
irrevocably released and discharged from the Indemnified Guarantees, Purchaser
shall reimburse the Sellers for, any and all reasonable amounts paid, including
costs or expenses in connection with such Indemnified Guarantees (including
premiums paid or payable with respect to the Seller Bonds for any period of time
during which the Seller Bonds remain outstanding following the Closing) and
expenses in maintaining such Indemnified Guarantees until such time as such
Indemnified Guarantees are replaced in accordance with the foregoing, whether or
not any such Indemnified Guarantee is drawn upon or required to be performed,
and shall in any event promptly reimburse and fully indemnify and hold harmless
the Sellers (and their respective Representatives) to the extent any Indemnified
Guarantee is called upon and the Sellers make any payment or are obligated to
reimburse any other Person thereunder (or to the extent any Legal Proceeding is
commenced by any Person who is or claims to be entitled to the benefit of or
claims to be entitled to payment, reimbursement or indemnity with respect to any
Indemnified Guarantees and any Seller is party to such a Legal Proceeding).

 

35

--------------------------------------------------------------------------------



 

(c)                                  To the extent, if any, that any Seller
directly or indirectly retains, remains liable for, or has any credit exposure
with respect to, any Indemnified Guarantee, Purchaser shall, (i) upon request,
promptly and as soon as available furnish to Seller such annual, quarterly and
monthly financial statements of Purchaser, including consolidated balance
sheets, statements of income, cash flows and stockholders’ equity, for the
applicable period, all in reasonable detail, and any other financial information
or assurances as Seller may from time to time reasonably request, (ii) permit
Seller to participate in any discussions or negotiations regarding any material
term of any contract or agreement related to any Indemnified Guarantee for so
long as the Sellers or any of their Affiliates retain or remain directly or
indirectly liable for, or have any credit exposure with respect to, such
Indemnified Guarantee and (iii) from the Closing Date until the date on which no
Seller directly or indirectly retains, remains liable for or has any credit
exposure with respect to any Indemnified Guarantee, pay the applicable Seller,
on a monthly basis (promptly following the end of each month), the Interest Rate
on the aggregate outstanding amount of the Indemnified Guarantees with respect
to which any Seller directly or indirectly retains, remains liable for or has
any credit exposure.

 

(d)                                 To the extent permitted by applicable Law,
from and after the Closing, and subject to Purchaser’s obligation under
Section 8.6(a) to promptly effect the transfer of the Transferred
Permits/Licenses to Purchaser, Purchaser shall operate under the Transferred
Permits/Licenses as the designated operator. To the extent allowed by and in
accordance with Law, after the Closing and until the appropriate Governmental
Body approves the transfer of the Transferred Permits/Licenses to Purchaser (the
“Interim Period”), the Sellers grant Purchaser the right to conduct, at the sole
cost and expense of Purchaser, mining operations following the Closing on the
Purchased Real Property under the Transferred Permits/Licenses as the designated
operator. Purchaser and the Sellers will use commercially reasonable efforts to
make such filings, applications, notices or deliver any other documents as
necessary to give effect to the foregoing arrangement during the Interim Period.
Purchaser shall fully indemnify and hold harmless the Sellers with respect to
any Liability incurred in connection with or resulting from the foregoing
arrangements. Sellers shall execute any contracts that are necessary to maintain
the ordinary operations of the Business during the Interim Period, as reasonably
requested by Purchaser, for Purchaser to acquire the right to conduct mining
operations under Sellers’ Permits/Licenses during the Interim Period; provided
that no such contract shall impose any material Liability on the Sellers in
excess of Seller’s extant liability under such Permits/Licenses.

 

(e)                                  During the Interim Period, Purchaser shall,
and shall cause its Affiliates to: (i) maintain such Transferred Permit/License
and comply with all Laws governing, and all conditions and requirements of, or
pertaining to, any such Transferred Permits/Licenses (which shall include the
performance of all actions required by applicable Laws and all conditions and
requirements of the Transferred Permit/License); and (ii) be solely responsible
(including all required remedial measures or abatement actions) for all
incidents of violation, non-compliance, and similar occurrences related to the
Transferred Permits/Licenses that arise from the actions of or omissions by
Purchaser and its Affiliates and their respective agents, Representatives and
business relations while operating under such Transferred Permits/Licenses
during the Interim Period. Purchaser shall promptly deliver to the Sellers
written notice of any such incidents or occurrences. In the event the Purchaser
fails to cure any such matters, the Sellers shall have the right, but not the
obligation, to cure such matters (including right of entry onto the applicable
Purchased Real Property). Purchaser shall promptly reimburse the Sellers for the
reasonable costs

 

36

--------------------------------------------------------------------------------



 

of any such cure. The Sellers shall have (and Purchaser shall grant) all
reasonable rights of entry onto the Purchased Real Property necessary for the
Sellers to maintain the Transferred Permits/Licenses in the event Purchaser
fails to maintain the Transferred Permits/Licenses during the Interim Period.

 

(f)                                   Upon the completion of the transfer of
each applicable Transferred Permit/License, Purchaser shall cooperate with the
Sellers to secure (i) the prompt termination of the applicable reclamation and
surety bonds of the Sellers related thereto, (ii) the prompt termination of the
underlying bond agreement (and related instruments) related to the Transferred
Permit/License (to the extent all Transferred Permits/Licenses subject to the
applicable bond agreement (or related instrument) have been transferred to
Purchaser), and (iii) the prompt release to the Sellers of the related
collateral.

 

(g)                                  The above notwithstanding, from and after
the Closing, Purchaser shall remain liable for the Assumed Liabilities related
to the Transferred Permits/Licenses even if any applicable Governmental Body
fails to approve the transfers of any of the Transferred Permits/Licenses to
Purchaser.

 

8.7                               Publicity. Subject to Section 8.10, prior to
Closing, Purchaser and the Sellers shall consult with each other before issuing
any press release or public announcement concerning this Agreement or the
Transactions, and shall not issue any such release or make any such statement
without the prior written consent of the other (such consent not to be
unreasonably withheld, conditioned or delayed). From and after the Closing, the
Purchaser and the Sellers may make public statements with respect to this
Agreement or the Transactions so long as such announcements do not disclose the
specific terms or conditions of this Agreement, except where such terms and
conditions have already been disclosed as required by Law or Bankruptcy Court
requirement; provided, that the issuing party shall use its commercially
reasonable efforts to consult with the other party with respect to the text
thereof to the extent practicable.

 

8.8                               Certain Payments or Instruments Received from
Third Parties. To the extent that, after the Closing Date, (a) Purchaser
receives any payment or instrument that is for the account of a Seller according
to the terms of this Agreement or relates primarily to any business or business
segment of the Sellers other than the Purchased Assets, Purchaser shall promptly
deliver such amount or instrument to the relevant Seller, and (b) if any of the
Sellers or any of their Affiliates receives any payment that is for the account
of Purchaser, the Sellers shall, and shall cause their Affiliates to, promptly
deliver such amount or instrument to Purchaser. All amounts due and payable
under this Section 8.8 shall be due and payable by the applicable Party in
immediately available funds, by wire transfer to the account designated in
writing by the relevant Party. Notwithstanding the foregoing, each Party hereby
undertakes to use its commercially reasonable efforts to direct or forward all
bills, invoices or like instruments to the appropriate Party. Any payments
received under this Section 8.8 by the applicable Party will be treated by the
other Party as being received by the applicable Party in its capacity as an
agent for the other Party solely for U.S. federal income Tax purposes.

 

8.9                               Casualty Loss. Notwithstanding any provision
in this Agreement, if on or prior to the Closing Date, all or any material
portion of the Purchased Assets or the Business is (a) condemned or taken by
eminent domain or (ii) materially damaged or destroyed (each of the

 

37

--------------------------------------------------------------------------------



 

foregoing, a “Casualty Event”), then the Company promptly shall notify Purchaser
in writing of such Casualty Event (each, a “Casualty Notice”). In such event,
and subject to the provisions of Section 4.4, Purchaser shall be assigned any
rights, claims and causes of action with respect to any such Casualty Event, and
any insurance proceeds recoverable as a result of any such Casualty Event in
accordance with Section 2.1(b)(xii).

 

8.10                        Confidentiality. Purchaser acknowledges that
Confidential Information (as defined in the Confidentiality Agreement) has been,
and in the future will be, provided to it in connection with this Agreement,
including under Section 8.1, and is subject to the terms of the confidentiality
agreement dated April 1, 2019 between the Company and Purchaser (the
“Confidentiality Agreement”), the terms of which are incorporated herein by
reference. Purchaser acknowledges and understands that this Agreement may be
publicly filed in the Bankruptcy Court and further made available by the Sellers
to prospective bidders and that, except as prohibited herein, such disclosure
will not be deemed to violate any confidentiality obligations owing to
Purchaser, whether pursuant to this Agreement, the Confidentiality Agreement or
otherwise.

 

8.11                        Misallocated Assets. If, following the Closing, any
right, property or asset not forming part of the Business is found to have been
transferred to Purchaser in error, either directly or indirectly, Purchaser
shall (i) transfer, or shall cause its Affiliates to transfer, at no cost to the
Sellers, such right, property or asset (and any related Liability) as soon as
practicable to one or more of the Sellers as indicated by the Company and
(ii) where permitted by the terms on which the Purchaser has the right to such
asset, hold the asset (or part thereof), and any monies, goods or other benefits
arising after the Closing by virtue of it, as agent of and trustee for the
Sellers and allow the Sellers from and after the Closing to have full enjoyment
and use of such asset and Seller shall bear all burdens relating to such asset.
If, following the Closing, any right, property or asset forming part of the
Business (other than any Excluded Asset) is found to have been retained by the
Sellers in error, either directly or indirectly, the Company shall (i) transfer,
or shall cause the other Sellers to transfer, at no cost to Purchaser, such
right, property or asset (and any related Liability) as soon as practicable to
Purchaser and (ii) ensure that the applicable Seller shall where permitted by
the terms on which such Seller has the right to such asset, hold the asset (or
part thereof), and any monies, goods or other benefits arising after the Closing
by virtue of it, as agent of and trustee for Purchaser and allow the Purchaser
from and after the Closing to have full enjoyment and use of such asset and
Purchaser shall bear all burdens relating to such asset. For the avoidance of
doubt, the Parties understand and agree that the Excluded Assets are not
intended to, and shall not, be transferred to Purchaser or any of its Affiliates
and the Sellers shall retain such rights, properties and assets.

 

IX. CONDITIONS TO CLOSING

 

9.1                               Conditions Precedent to Obligations of
Purchaser. The obligation of Purchaser to consummate the Transactions is subject
to the fulfillment, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived by Purchaser in whole or in part
to the extent permitted by applicable Law):

 

(a)                                 the representations and warranties of the
Sellers contained in this Agreement (disregarding any “materiality” or “Seller
Material Adverse Effect” qualifications

 

38

--------------------------------------------------------------------------------



 

contained therein) shall be true and correct in all respects as of the Closing
(except such representations and warranties that expressly address an earlier
date, which such representations and warranties shall be true and correct as of
such earlier date), except where the failure to be so true and correct has not,
individually or in the aggregate, had and would not, individually or in the
aggregate, reasonably be expected to have a Seller Material Adverse Effect, and
Purchaser shall have received a certificate signed by an authorized officer of
the Company, dated the Closing Date, to the foregoing effect;

 

(b)                                 except for Permitted Exceptions, Liens and
Liabilities for Assumed Non-Income Taxes and Assumed Liabilities, the Sellers
shall have performed and complied with all requirements and obligations
necessary to transfer the Purchased Assets to Purchaser free and clear of all
Liens and Liabilities and Purchaser shall have received a certificate signed by
an authorized officer of the Company, dated the Closing Date, to the foregoing
effect;

 

(c)                                  the Sellers shall have performed and
complied in all material respects with all obligations and agreements required
in this Agreement to be performed or complied with by them prior to or on the
Closing Date, and Purchaser shall have received a certificate signed by an
authorized officer of the Company, dated the Closing Date, to the forgoing
effect; and

 

(d)                                 the Sellers shall have delivered, or caused
to be delivered, to Purchaser all of the items set forth in Section 4.2.

 

9.2                               Conditions Precedent to Obligations of the
Sellers. The obligations of the Sellers to consummate the Transactions are
subject to the fulfillment, prior to or on the Closing Date, of each of the
following conditions (any or all of which may be waived by the Sellers in whole
or in part to the extent permitted by applicable Law):

 

(a)                                 the representations and warranties of
Purchaser contained in this Agreement (disregarding any “materiality” or
“Purchaser Material Adverse Effect” qualifications contained therein) shall be
true and correct in all respects as of the Closing (except such representations
and warranties that expressly address an earlier date, which such
representations and warranties shall be true and correct as of such earlier
date), except where the failure to be so true and correct has not, individually
or in the aggregate, had and would not, individually or in the aggregate,
reasonably be expected to have a Purchaser Material Adverse Effect, and the
Company shall have received a certificate signed by an authorized officer of
Purchaser, dated the Closing Date, to the foregoing effect;

 

(b)                                 Purchaser shall have performed and complied
in all material respects with all obligations and agreements required in this
Agreement to be performed or complied with by Purchaser prior to or on the
Closing Date, and the Company shall have received a certificate signed by an
authorized officer of Purchaser on behalf of Purchaser, dated the Closing Date,
to the foregoing effect;

 

(c)                                  arrangements satisfactory to the Company
shall be in place regarding the Required Bonding (under which, for the avoidance
of doubt, neither the Sellers nor any of their Affiliates will be liable for the
obligations of Purchaser or otherwise with respect to the post-Closing operation
of the Business or with respect to any Assumed Liability), and the Company

 

39

--------------------------------------------------------------------------------



 

shall be satisfied that there have been no adverse developments or occurrences
that would reasonably be expected to be material and adverse in the context of
the transfer of one or more Transferred Permits/Licenses;

 

(d)                                 Purchaser shall have delivered to the
Sellers all of the items set forth in Section 4.3; and

 

(e)                                  the Company shall be satisfied in its sole
discretion that the bond agreements related exclusively to the Transferred
Permits/Licenses (and related instruments) underlying the existing reclamation
and surety bonds of the Sellers with respect to the Transferred Permits/Licenses
will be terminated upon the completion of the transfer of the related
Transferred Permits/Licenses.

 

9.3                               Conditions Precedent to Obligations of
Purchaser and the Sellers. The respective obligations of Purchaser and the
Sellers to consummate the Transactions are subject to the fulfillment, on or
prior to the Closing Date, of each of the following conditions (any or all of
which may be waived by Purchaser and the Sellers in whole or in part to the
extent permitted by applicable Law):

 

(a)                                 there shall not be in effect any Order
restraining, enjoining or otherwise prohibiting the consummation of the
Transactions;

 

(b)                                 the Bankruptcy Court shall have entered the
Sale Order; and

 

(c)                                  to the extent applicable, the waiting
period applicable to the Transactions under the HSR Act shall have expired or
early termination shall have been granted.

 

9.4                               Frustration of Closing Conditions. No Party
may rely on the failure of any condition set forth in Sections 9.1, 9.2 or 9.3,
as the case may be, if such failure was caused by such Party’s breach of any
provision of this Agreement.

 

X. TAXES

 

10.1                        Transfer Taxes. To the extent that any documentary,
stamp, transfer, motor vehicle registration, sales, use, value added, excise and
other similar Taxes and all filing and recording fees (and any penalties and
interest associated with such Taxes and fees) arise from or relate to the
consummation of the Transactions (collectively, “Transfer Taxes”), and are not
eliminated through the application of section 1146(a) of the Bankruptcy Code,
such Transfer Taxes will be borne by Purchaser, regardless of the Party on whom
Liability is imposed under the provisions of the Laws relating to such Transfer
Taxes. Sellers shall use their respective commercially reasonable efforts to
obtain an Order of the Bankruptcy Court finding that the provisions of section
1146(a) of the Bankruptcy Code are applicable to the Sale. Purchaser will, at
its own expense, file all necessary Tax Returns and other documentation with
respect to all Transfer Taxes, and, if required by applicable Law, the Parties
will, and will cause their Affiliates to, join in the execution of any such Tax
Returns and other documentation.

 

10.2                        Purchase Price Allocation. Purchaser and the Sellers
shall use commercially reasonable efforts to agree to an allocation of the
Purchase Price (and any other items properly

 

40

--------------------------------------------------------------------------------



 

treated as consideration for U.S. federal income Tax purposes) among the
Purchased Assets in accordance with Section 1060 of the Code and the applicable
Treasury Regulations promulgated thereunder (and any similar provision of state,
local, or non-U.S. law, as appropriate), within sixty (60) days after the
Closing Date (the “Allocation”). Following such agreement, (i) Purchaser and the
Sellers shall use commercially reasonable efforts to update the Allocation in
accordance with Section 1060 of the Code following any adjustment to the
Purchase Price pursuant to this Agreement, and (ii) Purchaser and the Sellers
shall, and shall cause their Affiliates to, report consistently with the
Allocation, as adjusted, on all Tax Returns, including Internal Revenue Service
Form 8594 (Asset Acquisition Statement under Section 1060), which Purchaser and
the Sellers shall timely file with the IRS, and neither Seller nor Purchaser
shall take any position on any Tax Return that is inconsistent with the
Allocation, as adjusted, unless otherwise required by applicable Law; provided,
however, that neither Party shall be unreasonably impeded in its ability and
discretion to negotiate, compromise and/or settle any Tax audit, claim or
similar proceedings in connection with the Allocation.

 

10.3                        Cooperation and Audits. Upon reasonable request,
Purchaser and its Affiliates will cooperate fully with the Sellers and their
Affiliates in connection with the filing of Tax Returns and any audit,
litigation, or other proceeding with respect to Taxes relating to the Purchased
Assets. Such cooperation shall include making available to the Sellers and their
Affiliates, as reasonably requested, all information, records and documents
relating to Taxes governed by this Agreement for a period of three years
following the Closing Date.

 

10.4                        Allocation of Non-Income Taxes.

 

(a)                                 Except for Assumed Non-Income Taxes, the
Sellers shall be allocated and bear all Non-Income Taxes attributable to (i) any
Tax period ending prior to the Closing Date and (ii) the portion of any Straddle
Period ending prior to the Closing Date. Purchaser shall be allocated and bear
all Non-Income Taxes attributable to (x) any Tax period beginning on or after
the Closing Date and (y) the portion of any Straddle Period beginning on or
after the Closing Date.

 

(b)                                 For purposes of Section 10.4(a),
(i) Non-Income Taxes that are attributable to the severance or production (other
than such Non-Income Taxes described in clause (iii), below) shall be allocated
to the period in which the severance or production giving rise to such
Non-Income Taxes occurred, (ii) Non-Income Taxes that are based upon or related
to sales or receipts imposed on a transactional basis (other than Non-Income
Taxes described in clauses (i) or (iii)) shall be allocated to the period in
which the transaction giving rise to such Non-Income Taxes occurred, and
(iii) Non-Income Taxes that are ad valorem, property or other Non-Income Taxes
imposed on a periodic basis pertaining to a Straddle Period shall be allocated
between the portion of such Straddle Period ending immediately prior to the
Closing Date and the portion of such Straddle Period beginning on the Closing
Date by prorating each such Non-Income Tax based on the number of days in the
applicable Straddle Period that occur before the Closing Date, on the one hand,
and the number of days in such Straddle Period that occur on or after the
Closing Date, on the other hand.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, the Purchaser shall assume responsibility for and shall pay and
discharge all Assumed Non-Income Taxes.

 

41

--------------------------------------------------------------------------------



 

XI. MISCELLANEOUS

 

11.1                        No Survival of Representations and Warranties. The
Parties agree that the representations, warranties, and covenants to be
performed prior to the Closing contained in this Agreement or in any instrument
delivered pursuant to this Agreement will not survive the Closing hereunder and
all rights, claims and causes of action (whether in contract or in tort or
otherwise, or whether at law or in equity) with respect thereto shall terminate
at the Closing, and none of the Parties will have any Liability to each other
after the Closing for any breach thereof. The Parties agree that the covenants
contained in this Agreement to be performed after the Closing will survive the
Closing hereunder until the expiration of the applicable statute of limitations
or for such shorter period explicitly specified therein, and each Party will be
liable to the other after the Closing for any breach thereof. The Sellers and
their respective Affiliates, and any of their respective directors, officers,
employees, stockholders, partners, members or representatives, will have no
future liability under any post-Closing covenant herein or in any other
agreement or instrument entered into in connection with the Transactions in the
event that the Sellers sell all or substantially all of their assets or effect a
plan of liquidation.

 

11.2                        Expenses. Except as otherwise expressly provided in
this Agreement, whether or not the Transactions are consummated, each of the
Sellers and Purchaser will bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
Transactions and all proceedings incident thereto. Without limiting the
foregoing, Purchaser will pay the filing fee required in connection with the HSR
Act filing contemplated by Section 8.4(a).

 

11.3                        Injunctive Relief.

 

(a)                                 The Parties agree that irreparable damages
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached,
and that damages at law may be an inadequate remedy for the breach of any of the
covenants, promises and agreements contained in this Agreement, and,
accordingly, any Party will be entitled to injunctive relief to prevent any such
breach, and to enforce specifically the terms and provisions of this Agreement,
including specific performance of such covenants, promises or agreements or an
Order enjoining a Party from any threatened, or from the continuation of any
actual, breach of the covenants, promises or agreements contained in this
Agreement. The rights set forth in this Section 11.3 will be in addition to any
other rights which a Party may have at law or in equity pursuant to this
Agreement.

 

(b)                                 The Parties hereby agree not to raise any
objections to the availability of the equitable remedy of specific performance
to prevent or restrain breaches of this Agreement by Purchaser or the Sellers,
as applicable, and to specifically enforce the terms and provisions of this
Agreement to prevent breaches or threatened breaches of, or to enforce
compliance with, the respective covenants and obligations of Purchaser or the
Sellers, as applicable, under this Agreement all in accordance with the terms of
this Section 11.3.

 

42

--------------------------------------------------------------------------------



 

11.4                        Submission to Jurisdiction; Consent to Service of
Process.

 

(a)                                 Without limiting any Party’s right to appeal
any Order of the Bankruptcy Court, (i) the Bankruptcy Court will retain
exclusive jurisdiction to enforce the terms of this Agreement and to decide any
claims or disputes, which may arise or result from, or be connected with, this
Agreement, any breach or default hereunder, or the Transactions, and (ii) any
and all proceedings related to the foregoing will be filed and maintained only
in the Bankruptcy Court, and the Parties hereby consent to and submit to the
jurisdiction and venue of the Bankruptcy Court for such purposes and will
receive notices at such locations as indicated in Section 11.9 hereof; provided,
however, that if the Chapter 11 Cases have been closed pursuant to Section 350
of the Bankruptcy Code, the Parties agree to unconditionally and irrevocably
submit to the exclusive jurisdiction of the United States District Court for the
Southern District of New York and any appellate court therefrom within the State
of New York (or in the event (but only in the event) that such court does not
have subject matter jurisdiction over such Legal Proceeding, in a New York state
court sitting in Manhattan) and any appellate court from any thereof, for the
resolution of any such claim or dispute. The Parties hereby irrevocably waive,
to the fullest extent permitted by applicable Law, any objection which they may
now or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the Parties agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by Law.

 

(b)                                 Each of the Parties hereby consents to
process being served by any other Party in any suit, action or proceeding by
delivery of a copy thereof in accordance with the provisions of Section 11.9;
provided, however, that such service will not be effective until the actual
receipt thereof by the Party being served.

 

11.5                        Waiver of Right to Trial by Jury. Each Party to this
Agreement waives any right to trial by jury in any action, matter or proceeding
regarding this Agreement or any provision hereof.

 

11.6                        Entire Agreement; Amendments and Waivers. This
Agreement represents the entire understanding and agreement between the Parties
with respect to the subject matter hereof and supersedes all prior discussions
and agreements between the Parties with respect to the subject matter hereof.
This Agreement can be amended, supplemented or changed, and any provision hereof
can be waived, only by written instrument making specific reference to this
Agreement signed by the Party against whom enforcement of any such amendment,
supplement, modification or waiver is sought. No action taken pursuant to this
Agreement, including any investigation by or on behalf of any Party, will be
deemed to constitute a waiver by the Party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein. The waiver
by any Party of a breach of any provision of this Agreement will not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. No failure on the part of any Party to exercise,
and no delay in exercising, any right, power or remedy hereunder will operate as
a waiver thereof, nor will any single or partial exercise of such right, power
or remedy by such Party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by Law.

 

43

--------------------------------------------------------------------------------



 

11.7                        Governing Law. This Agreement will be governed by
and construed in accordance with federal bankruptcy Law, to the extent
applicable, and, where state Law is implicated, the Laws of the State of New
York applicable to contracts made and performed in such State.

 

11.8                        Waiver of Sovereign Immunity.

 

(a)                                 Purchaser irrevocably agrees that, to the
extent that it has or hereafter may acquire any right of immunity against
Sellers or their respective successors and assigns, whether characterized as
sovereign immunity or otherwise, from any legal proceedings, whether in the
courts of the United States of America, any state of the United States of
America, in the courts of the Navajo Nation, in an arbitration proceeding, or
elsewhere, to enforce or collect upon this Agreement or the other agreements
entered into in connection with the Transactions, including immunity from
service of process, immunity from jurisdiction or judgment of any court or
tribunal, immunity from execution of judgment and immunity of any of its
property from attachment prior to entry of judgment, or from attachment in aid
of execution upon a judgment, Purchaser expressly, unconditionally and
irrevocably waives any such immunity and consents and submits to the laws set
forth in Section 11.7 and the jurisdiction set forth in Section 11.4 to resolve
any dispute arising out of, under or in connection with this Agreement and/or
the other agreements entered into in connection with the Transactions, and
further consents to be sued to the extent, and in the manner such suit is
authorized by Sections 11.4 and 11.7.

 

(b)                                 Purchaser hereby expressly, unconditionally
and irrevocably waives any immunity described in Section 11.8(a) and any right
of exhaustion of tribal remedies with respect to any suit action or other
proceeding brought in the courts set forth in Section 11.4 in connection with
any dispute of any kind or nature between the Parties arising out of, under, or
in connection with this Agreement and/or the other agreements entered into in
connection with the Transactions, and consents to the jurisdiction of the courts
set forth in Section 11.4 for such purposes. Purchaser hereby waives and agrees
not to assert by way of motion or as a defense or otherwise in any such dispute
(i) any claim that it is not subject to the personal jurisdiction of such
courts, and (ii) that such dispute is brought in an inconvenient forum or that
venue is improper. In the event that the court set forth in Section 11.4
determines that it does not have jurisdiction over such matters brought before
it, Purchaser hereby expressly, unconditionally and irrevocably waives any
immunity described in Section 11.8(a) with respect to an action or other
proceeding in the courts of the State of New York located in New York County,
and consents to the jurisdiction of such courts for such purpose.

 

(c)                                  Purchaser shall provide the requisite
notice to the Navajo Nation of the wavier of sovereign immunity in this
Section 11.8 upon the execution of this Agreement by all parties. The provisions
of this Section 11.8 shall become effective ten days after such notice is given.

 

(d)                                 Nothing in this Agreement and/or the other
agreements entered into in connection with the Transactions, and no waiver of
Purchaser’s sovereign immunity pursuant to this Section 11.8 shall be construed
as a waiver of the sovereign immunity or exhaustion of tribal remedies by the
Navajo Nation or any other instrumentality of the Navajo Nation, and no such
waiver by Purchaser shall create any liability on the part of the Navajo Nation
or any other instrumentality of the Navajo Nation for the debts and obligations
of Purchaser, or shall be

 

44

--------------------------------------------------------------------------------



 

construed as a consent to the encumbrance or attachment of any property of the
Navajo Nation or any other instrumentality of the Navajo Nation based on any
action, adjudication or other determination of liability of any nature incurred
by Purchaser. The acts and omissions of Purchaser, its directors, officers,
employees and agents shall not create any liability, obligation or indebtedness
either of the Navajo Nation or payable out of assets, revenues or income of the
Navajo Nation.

 

11.9                        Notices. All notices and other communications under
this Agreement will be in writing and will be deemed given (a) when delivered
personally by hand, (b) when sent by email (with written confirmation of
transmission) or (c) one Business Day following the day sent by overnight
courier (with written confirmation of receipt), in each case at the following
addresses and email addresses (or to such other address or email address as a
Party may have specified by notice given to the other Party pursuant to this
provision):

 

If to the Sellers, to:

 

Cloud Peak Energy Inc.

385 Interlocken Crescent, Suite 400

Broomfield, Colorado 80021
Attention: Bryan J. Pechersky
Email: bryan.pechersky@cldpk.com

 

With a copy (which will not constitute notice) to:

 

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, New York 10103

Attention: David S. Meyer, John A. Kupiec

Email: dmeyer@velaw.com, jkupiec@velaw.com

 

and

 

Vinson & Elkins LLP

2001 Ross Avenue, Suite 3900

Dallas, Texas 75201

Attention: Paul E. Heath

Email: pheath@velaw.com

 

If to Purchaser, to:

 

Navajo Transitional Energy Company, LLC
4801 N. Butler Ave., Bldg. 200
Farmington, New Mexico 87401
Attention: Clark Moseley, Chief Executive Officer
Email: clark.moseley@navajo-tec.com

 

45

--------------------------------------------------------------------------------



 

With a copy (which will not constitute notice) to:

 

Navajo Transitional Energy Company, LLC
P.O. Box 11
Farmington, New Mexico 87499-11
Attention: Clark Moseley, Chief Executive Officer

 

and

 

Parsons Behle & Latimer
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Attention: Nora Pincus
Email: npincus@parsonsbehle.com

 

11.10                 Severability. If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any Law or
public policy, all other terms or provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any Party.
Upon such determination that any term or other provision is invalid, illegal, or
incapable of being enforced, the Parties will negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner in order that the Transactions are consummated
as originally contemplated to the greatest extent possible.

 

11.11                 Assignment. This Agreement will be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. Nothing in this Agreement will create or be deemed to create any
third-party beneficiary rights in any Person or entity not a party to this
Agreement (other than, solely with respect to Section 3.3(b) of this Agreement,
the Required Consenting Noteholders (as defined in the Second Amended and
Restated Sale and Plan Support Agreement dated as of July 16, 2019)). No
assignment of this Agreement or of any rights or obligations hereunder may be
made by either the Sellers or Purchaser (by operation of law or otherwise)
without the prior written consent of the other Parties and any attempted
assignment without the required consents will be void; provided, however, that
Purchaser shall be entitled to designate, in accordance with the terms and
subject to the limitations set forth in this Section 11.11, one or more
Affiliates to (a) purchase the Purchased Assets and/or (b) assume the Assumed
Liabilities, on and after the Closing Date (any such Affiliate of Purchaser that
shall be properly designated by Purchaser in accordance with this clause, a
“Designated Purchaser”); it being understood and agreed, however, that any such
right of Purchaser to designate a Designated Purchaser is conditioned upon
(i) such Designated Purchaser executing and delivering to the Sellers a
counterpart to this Agreement, (ii) such Designated Purchaser being able to
perform the applicable covenants under this Agreement (and make the same
representations and warranties as Purchaser has made in Section 6.6, to the
extent relating to the relevant portion of the Purchased Assets being acquired
by such Designated Purchaser), and demonstrate satisfaction of the applicable
requirements of Section 365 of the Bankruptcy Code (to the extent applicable),
including the provision of adequate assurance for future performance, with
respect to the applicable assumed Contracts and the assumed Leases, (iii) any
such designation not creating any Liability (including any Liability relating to
Taxes) for the Sellers or their Affiliates that would not have existed had
Purchaser purchased the Purchased Assets and/or assumed the Assumed Liabilities,
and which Liability is (A) not fully reimbursed by or on behalf of Purchaser
prior to or

 

46

--------------------------------------------------------------------------------



 

at the Closing or (B) a Liability for which Purchaser or the applicable
Designated Purchaser agrees, at its election, to provide an indemnity reasonably
acceptable to the Sellers, and (iv) such designation not reasonably being
expected to materially delay, prevent or hinder the consummation of the
Transactions. No such designation shall relieve Purchaser of any of its
obligations hereunder. Any breach hereof by a Designated Purchaser shall be
deemed a breach by Purchaser. The above designation shall be made by Purchaser
by way of a written notice to be delivered to the Sellers as soon as reasonably
practicable after the date hereof and in no event later than the fifth day prior
to the Closing Date, which written notice shall contain appropriate information
about the Designated Purchaser(s) and shall indicate which Purchased Assets and
Assumed Liabilities that Purchaser intends such Designated Purchaser(s) to
purchase and/or assume, as applicable, hereunder. Upon any such permitted
assignment, the references in this Agreement to the Sellers or Purchaser will
also apply to any such assignee unless the context otherwise requires.
Notwithstanding the foregoing, the Sellers may assign some or all of its rights
or delegate some or all of its obligations hereunder to successor entities
(including any liquidating trust) pursuant to a chapter 11 plan confirmed by the
Bankruptcy Court, and the Sellers may assign some or all of its right to receive
consideration pursuant to Section 3.3(b) to an Affiliate or one or more other
designees.

 

11.12                 Non-Recourse. None of the Parties to this Agreement, their
Affiliates, or, in each case, any of their respective past, present or future
directors, officers, employees, incorporators, members, partners, equityholders,
managers, agents, attorneys, or other Representatives will have any Liability
for any obligations or Liabilities of the Sellers or Purchaser, as applicable,
under this Agreement or any agreement entered into in connection herewith of or
for any claim based on, in respect of, or by reason of, the transactions
contemplated hereby and thereby. Any claim or cause of action based upon,
arising out of, or related to this Agreement or any agreement, document or
instrument contemplated hereby may only be brought against Persons that are
expressly named as Parties or thereto, and then only with respect to the
specific obligations set forth herein or therein. Other than the Parties, no
other party will have any Liability or obligation for any of the
representations, warranties, covenants, agreements, obligations or Liabilities
of any Party under this Agreement or the agreements, documents or instruments
contemplated hereby or of or for any Legal Proceeding based on, in respect of,
or by reason of, Transactions (including the breach, termination or failure to
consummate such transactions), in each case whether based on contract, tort,
Fraud, strict liability, other Laws or otherwise and whether by piercing the
corporate veil, by a claim by or on behalf of a Party or another Person or
otherwise. In no event will any Person be liable to another Person for any
remote, speculative or punitive damages with respect to the Transactions.

 

11.13                 Counterparts. This Agreement may be executed in
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 

11.14                 Time of Essence. This Agreement contains a number of dates
and times by which performance or the exercise of rights is due, and the parties
hereto intend that each and every such date and time be the firm and final date
and time, as agreed. For this reason, each party hereto hereby waives and
relinquishes any right it might otherwise have to challenge its failure to meet
any performance or rights election date applicable to it on the basis that its
late action constitutes

 

47

--------------------------------------------------------------------------------



 

substantial performance, to require the other party or parties hereto to show
prejudice, or on any equitable grounds. Without limiting the foregoing, time is
of the essence in this Agreement.

 

11.15                 Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any Person.
Any information set forth in any Schedule or incorporated in any Section of this
Agreement shall be considered to have been set forth in each other Schedule and
shall be deemed to modify the representations and warranties in Article V of
this Agreement whether or not such representations and warranties refer to such
Schedule, to the extent that the relevance of such information is reasonably
apparent from the face of such disclosure. In the event a subject matter is
addressed in more than one representation and warranty in Article V, Purchaser
shall be entitled to rely only on the most specific representation and warranty
addressing such matter. The specification of any dollar amount or the inclusion
of any item in the representations and warranties contained in this Agreement or
the Disclosure Schedules or Exhibits attached hereto is not intended to imply
that the amounts, or higher or lower amounts, or the items so included, or other
items, are or are not required to be disclosed (including whether such amounts
or items are required to be disclosed as material or threatened) or are within
or outside of the Ordinary Course of Business, and no party shall use the fact
of the setting of the amounts or the fact of the inclusion of any item in this
Agreement or the Disclosure Schedules or Exhibits in any dispute or controversy
between the parties as to whether any obligation, item or matter not described
or included in this Agreement or in any Schedule or Exhibit is or is not
required to be disclosed (including whether the amount or items are required to
be disclosed as material or threatened) or is within or outside of the Ordinary
Course of Business. The information contained in this Agreement and in the
Disclosure Schedules and Exhibits hereto is disclosed solely for purposes of
this Agreement, and no information contained herein or therein shall be deemed
to be an admission by any party hereto to any third party of any matter
whatsoever (including any violation of Law or breach of contract). To the extent
no breach by the Sellers exists under a representation or warranty contained in
Sections 5.4, 5.5, 5.6, 5.7, 5.8, 5.9, 5.11 or 5.12 of this Agreement (a
“Specific Representation”), the Sellers shall not be deemed to be in breach of
any other representation or warranty (with respect to the same set of underlying
facts) that addresses such issue with less specificity than the Specific
Representation, and if such Specific Representation is qualified or limited by
the Sellers’ Knowledge, or in any other manner, no other representation or
warranty shall supersede or limit such qualification in any manner.

 

[Signature pages follow]

 

48

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date hereof.

 

 

PURCHASER:

 

 

 

NAVAJO TRANSITIONAL ENERGY COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Clark Moseley

 

 

Name:

Clark Moseley

 

 

Title:

Chief Executive Officer

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------



 

 

COMPANY:

 

 

 

CLOUD PEAK ENERGY INC.

 

 

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

 

Name: Bryan J.  Pechersky

 

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------



 

ADDITIONAL SELLERS:

 

 

 

 

 

 

 

 

Antelope Coal LLC

 

Arrowhead I LLC

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

By:

/s/ Bryan J. Pechersky

Name: Bryan J. Pechersky

 

Name: Bryan J. Pechersky

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

Arrowhead II LLC

 

Arrowhead III LLC

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

By:

/s/ Bryan J. Pechersky

Name: Bryan J. Pechersky

 

Name: Bryan J. Pechersky

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

Big Metal Coal Co. LLC

 

Caballo Rojo LLC

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

By:

/s/ Bryan J. Pechersky

Name: Bryan J. Pechersky

 

Name: Bryan J. Pechersky

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

Caballo Rojo Holdings LLC

 

Cloud Peak Energy Finance Corp.

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

By:

/s/ Bryan J. Pechersky

Name: Bryan J. Pechersky

 

Name: Bryan J. Pechersky

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

Cloud Peak Energy Logistics LLC

 

Cloud Peak Energy Logistics I LLC

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

By:

/s/ Bryan J. Pechersky

Name: Bryan J. Pechersky

 

Name: Bryan J. Pechersky

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

Cloud Peak Energy Resources LLC

 

Cloud Peak Energy Services Company

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

By:

/s/ Bryan J. Pechersky

Name: Bryan J. Pechersky

 

Name: Bryan J. Pechersky

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------



 

Cordero Mining LLC

 

Cordero Mining Holdings LLC

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

By:

/s/ Bryan J. Pechersky

Name: Bryan J. Pechersky

 

Name: Bryan J. Pechersky

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

Kennecott Coal Sales LLC

 

NERCO LLC

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

By:

/s/ Bryan J. Pechersky

Name: Bryan J. Pechersky

 

Name: Bryan J. Pechersky

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

NERCO Coal LLC

 

NERCO Coal Sales LLC

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

By:

/s/ Bryan J. Pechersky

Name: Bryan J. Pechersky

 

Name: Bryan J. Pechersky

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

Prospect Land and Development LLC

 

Resource Development LLC

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

By:

/s/ Bryan J. Pechersky

Name: Bryan J. Pechersky

 

Name: Bryan J. Pechersky

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

Spring Creek Coal LLC

 

Western Minerals LLC

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

By:

/s/ Bryan J. Pechersky

Name: Bryan J. Pechersky

 

Name: Bryan J. Pechersky

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

Youngs Creek Holdings I LLC

 

Youngs Creek Holdings II LLC

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

By:

/s/ Bryan J. Pechersky

Name: Bryan J. Pechersky

 

Name: Bryan J. Pechersky

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

Youngs Creek Mining Company, LLC

 

Sequatchie Valley Coal Corporation

 

 

 

 

 

By:

/s/ Bryan J. Pechersky

 

By:

/s/ Bryan J. Pechersky

Name: Bryan J. Pechersky

 

Name: Bryan J. Pechersky

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

Signature Page to Asset Purchase Agreement

 

--------------------------------------------------------------------------------



 

Exhibit E

 

Term Sheet for $40.0 Million Secured Promissory Note

 

TERM

 

SUMMARY

Amount

 

·                  $40,000,000

Payor

 

·                  Purchaser

Payee/Structure

 

·                  Either, at the option of the Payee, (i) the Company with
immediate assignment to its DIP Lenders and Senior Secured Lenders or (ii) a
newly formed entity formed by the DIP and Senior Secured Lenders. The structure
of Payor and Payee, including for tax purposes, shall be acceptable to the DIP
Lenders and Senior Secured Lenders in all respects.

Loan Parties

 

·                  Payor and all Subsidiaries of the Payor (“Payor
Subsidiaries”)

Interest

 

·                  Interest rate: 7.0% per annum payable in cash each quarter

 

·                  Default rate: Additional 3.0% per annum, payable in cash on
demand

Amortization

 

·                  $8,000,000 annually through maturity (each an “Annual
Principal Payment”), subject to minimum $60MM EBITDA over the LTM on a
consolidated basis.

Mandatory Prepayments

 

·                  Prepayments required from 100% of extraordinary receipts and
asset sale proceeds

 

--------------------------------------------------------------------------------



 

TERM

 

SUMMARY

Maturity

 

·                  Five-year note maturing five years from closing on the sale
of the CPE Assets to Purchaser

 

·                  All outstanding principal and accrued and unpaid interest
must be paid in cash at maturity

Payments

 

·                  All payments must be received by 12 noon New York City time

 

·                  Payor may prepay all or any part of the principal amount
without prepayment penalty or premium

 

·                  The indebtedness evidenced by the note shall not be subject
to setoff, reduction or any counterclaim by any of the Loan Parties

Collateral

 

·                  Perfected security interest and first lien on substantially
all assets of Purchaser and its subsidiaries (including all CPE Assets acquired
by the Payor) in a manner acceptable to the Payee and which lien will be
subordinated to Permitted Senior Lien Debt (as defined below); notwithstanding
the foregoing, for so long as that certain Arizona Public Service Company
promissory note (“APS Note”) remains outstanding (including as the maturity
thereof may be extended from time to time), the Collateral shall not include any
collateral pledged securing the APS Note as of the date hereof.

 

2

--------------------------------------------------------------------------------



 

TERM

 

SUMMARY

Events of Default

 

Typical and customary events of default with respect to the Loan Parties,
acceptable to the Payee and its counsel, including, without limitation:

 

·                  A Loan Party fails to pay any amount when due under any Loan
Document, subject to mutually agreed cure period

 

·                  A Loan Party commences a voluntary bankruptcy

 

·                  An involuntary bankruptcy is commenced against a Loan Party

 

·                  A trustee, receiver, assignee, liquidator or similar official
is appointed for a Loan Party or a majority of a Loan Party’s assets

 

·                  The dissolution, termination of existence, cessation of a
substantial part of the business of the Payor or any material Subsidiary

 

·                  Any event or condition occurs that results in any material
debt (amounts to be determined) of a Loan Party becoming due prior to its stated
maturity or that enables or permits a holder of such debt to cause such debt to
be come due and payable prior to its scheduled maturity

 

·                  One or more material judgments shall be rendered against a
Loan Party and shall remain undischarged for a period of time to be determined
during which execution is not stayed and/or an appeal bond is posted

 

·                  Any default or event of default occurs under any Loan
Document, subject to mutually agreed cure periods

 

·                  Any representation or warranty by a Loan Party in a Loan
Document is untrue in any material respect on the date on which made, deemed
made or confirmed

 

·                  A Loan Party fails to comply with covenants in any Loan
Document, subject to mutually agreed materiality and cure provisions

 

·                  Any Loan Document, security interest or lien purported to be
created by the Loan Documents shall cease to be enforceable or in full force and
effect

 

·                  ERISA defaults

 

·                  Change of Control

 

·                  Certain events with respect to key management employees,
including loss/departure of management

 

3

--------------------------------------------------------------------------------



 

TERM

 

SUMMARY

Affirmative Covenants

 

Typical and customary affirmative covenants with respect to the Loan Parties
acceptable to the Payee and its counsel, including, without limitation:

 

·                  Notification of occurrence of an event of default

 

·                  Notification of defaults and other material events (including
material adverse condition, litigation, ERISA event, material change in
accounting or financial reporting practices, disposition of property, sale of
equity, incurrence of debt)

 

·                  Delivery of information, including to comply with beneficial
ownership regulations

 

·                  Maintain proper books and records in accordance with GAAP

 

·                  Maintain good and marketable title to the property, free and
clear of all liens, other than customary permitted liens to be agreed

 

·                  Maintain and preserve the property in all material respects
and keep the same in good repair and working order

 

·                  Deliver quarterly and audited annual financial statements for
Loan Parties and other financial reporting in manner acceptable to the Payee

 

·                  Maintain insurance

 

·                  Payment of taxes

 

·                  Compliance with laws

 

·                  Compliance with environmental laws

 

·                  Preservation of existence

 

·                  Fiscal year

 

·                  Inspection rights

 

·                  Anti-bribery, sanctions and anti-corruption compliance of
Payor

 

·                  Further assurances and additional guarantees and collateral

 

·                  Payment of obligations, compliance with and enforcement of
materials contracts

 

·                  Intellectual Property

 

·                  Customary further assurances covenant with respect to liens
and guarantees

 

4

--------------------------------------------------------------------------------



 

TERM

 

SUMMARY

Negative Covenants

 

Typical and customary negative covenants with respect to the Loan Parties
(subject to customary permitted exceptions) acceptable to the Payee and its
counsel, including, without limitation:

 

·                  No liens other than (i) liens in favor of the Payee,
(ii) liens securing Permitted Senior Lien Debt and the APS Note, and (iii) other
permitted liens to be agreed

 

·                  Certain restrictions on sales, leases, assignments or other
dispositions. All dispositions shall be for fair market value and cash
consideration and all proceeds of dispositions (other than with respect to
inventory in the ordinary course of business) shall be used to prepay the
obligations under the New Note.

 

·                  No debt (including guarantees) owed by any Loan Party or any
subsidiary thereof other than senior debt (which debt may be secured by liens
senior to those of the New Notes, subject to a reasonably acceptable
intercreditor agreement) in an amount not to exceed $105,000,000 in the
aggregate(the “Permitted Senior Lien Debt”) plus the APS Note.

 

·                  Restrictions on mergers, dissolution and other fundamental
changes

 

·                  Restrictions on changes in nature of business

 

·                  No dividends and other restricted payments other than as
described in the contingent performance payment term sheet

 

·                  Restrictions on loans/investments, subject to agreed baskets

 

·                  Restrictions on limitations on subsidiary
distributions/negative pledges and other burdensome agreements

 

·                  Restrictions on ability to change governing documents

 

·                  Restrictions on accounting methods/fiscal year

 

·                  Anti-money laundering, sanctions anti-terrorism

 

·                  Anti-bribery and anti-corruption

 

·                  Restrictions on capital expenditures, with commercially
reasonable capital expenditure thresholds

 

·                  Affiliate transactions required to be at arms’ length and on
commercially reasonable terms

 

·                  Restrictions on amendments to material agreements

 

5

--------------------------------------------------------------------------------



 

TERM

 

SUMMARY

Representations and Warranties

 

Typical and customary representations and warranties with respect to the Loan
Parties acceptable to the Payee and its counsel, subject to customary
materiality qualifiers where applicable, and including, without limitation:

 

·                  Standard corporate representations and warranties with
respect to formation, good standing, power and authority and compliance with
laws

 

·                  Due execution and delivery and performance

 

·                  Required consents are obtained

 

·                  No conflicts with governing documents, applicable law and
material contracts

 

·                  Valid, legal and binding obligations that are enforceable

 

·                  No litigation or proceeding pending or threatened by or
against a Loan Party or its assets with respect to the Loan Documents or that
could be expected to materially adversely affect such Loan Party’s financial
condition or ability to perform under the Loan Documents

 

·                  Accuracy of information

 

·                  Compliance with laws

 

·                  Taxes and ERISA

 

·                  Insurance

 

·                  Solvency

 

·                  Intellectual property

 

·                  Investment Company Act

 

·                  Permits

 

·                  Properties

 

·                  Environmental

 

·                  Anti-money laundering, sanctions anti-terrorism

 

·                  Anti-bribery and anti-corruption laws

 

·                  Absence of MAE

Security Documentation

 

·                  The parties will enter into the necessary security
documentation with respect to the Collateral

Closing Conditions

 

·                  Typical and customary closing conditions precedent,
including, without limitation, satisfactory documentation, due diligence,
resolutions, certificates and legal opinions

 

6

--------------------------------------------------------------------------------



 

TERM

 

SUMMARY

Expenses

 

·                  Each party shall pay their own costs in the initial
documentation of the Loan Documents, provided that the Loan Documents shall
provide for customary reimbursement of fees and expenses.

Indemnification

 

·                  The Loan Documents will provide customary and appropriate
provisions relating to indemnity and related matters and tax gross-up

Assignments

 

·                  The Payee may sell or assign any Loan Document and related
rights without the prior consent of Payor.

·                  No Loan Party may sell or assign any Loan Document or related
rights without the prior consent of the Payee.

 

This Term Sheet and the written agreement memorializing these terms shall be
governed by the laws of the State of New York.

 

[NTEC]

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

7

--------------------------------------------------------------------------------